Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 1 of 87




                      EXHIBIT 4
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 2 of 87
                                    Lucinda Allen
                                  December 03, 2019                        1


1       UNITED STATES DISTRICT COURT                   ~~F

2       NORTHERN DISTRICT OF NEW YORK

3

4       DENISE PAYNE,

5                              Plaintiff,

6                                          INDEX NO.: 18-cv-1442

7                       vs.

8

9       CORNELL UNIVERSITY,

10                             Defendant.

11

12

13           This is the Examination Before Trial of

14                        LUCINDA. ALLEN

15           held on the 3rd day of December, 2019,

16           held at Cornell University Counsel's Office,

17           235 Garden Avenue, Ithaca, New York.

18

19

20

21                 REPORTED BY:    CAITLYN A. SHAYLOR
                                   Shorthand Reporter
22

23

24

25



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 3 of 87
                                   Lucinda Allen
                                December 03, 2019                          2


1                         .            .


2

3             NESENOFF & l~lILTENBERG, LLP

4                   363 Seventh Avenue, 5th Floor

5                   New York, New York 10001

6                   Attorneys for Plaintiff

7                   BY:   GABRIELLE M. VINCI, ESQUIRE

8

9             OFFICE OF UNIVERSITY COUNSEL

10                  235 Gardne Avenue, CCC Building

11                  Ithaca, New York 14853

12                  Attorneys for Defendant

13                  BY:   ADAM G. PENCE, ESQUIRE

14

15

16                         S T I P U L A T I O N S

17

18

19                    It is stipulated by and between the

20                parties hereto that the filing of the

21                deposition is waived; that the deposition

22                may be signed before any Notary Public;

23                and that all objections except as to the

24                form of the question are reserved to the

25                time of the trial.



                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 4 of 87
                                     Lucinda Allen
                                   December 03, 2019                       3


1                   ~, U C I N D A    A L L E ~T

2                   k~.aving been called as a vaitness,

3                   having been duly sworn, was examined

4                   and testified as follows

5       EXAMINATIOI~T BY

6       MS. VINCI:

7              Q    Good afternoon, Ms. Allena      We met a

8        couple minutes ago off the record.        My name is

9        Gabrielle Vinci.      I represent Denise Payne in a

10       lawsuit she has brought against Cornell

11       University.       You're here today to answer some

12       questions regarding the allegations in that

13       lawsuit, and to testify as to what information

14       you know or can recall regarding the

15       circumstances surrounding Ms. Payne's lawsuit.

16       Have you ever been deposed before?

17             A     Yes.

18             Q     Okay.    When was the last time you were

19       deposed?

20             A     I don't recall the date.

21             Q     Do you recall was it more than a year

22       ago?

23             A     More than a year ago.

24              Q    Was that an action that you were a party

25       to?



                                   U.S. LEGAL SUPPORT
                                     (877} 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 5 of 87
                                    Lucinda Allen
                                  December 03, 2019                        r.
                                                                           i

1            .A.    Yes a

2            Q      Okay.   Were ~rou the plaintiff or the

3        defendant ire. that case?

4            A      Plaintiff.

5            Q      Okay.   And what type of suit was that?

6            A      It was a discrimination suit.

7            Q      Okay.   .And who were you suing in that

8        lawsuit?

9            A      I know the acronym, ADIC, advanced

10       digital, I think it was information corporation.

11           Q      And when you Say a discrimination, was it

12       discrimination based on something in particular?

13           A      It was sexual discrimination.

14           Q      Okay.   Is that lawsuit ongoing?

15           A      No.

16           Q      At the time -- strike that.    Did that

17       lawsuit go to trial?

18           A      No.

19           Q      Other than the deposition you had for

20       your suit against ADIC, have you ever been

21       deposed?

22           A      No.

23           Q      Okay.   So similar to what I'm sure were

24       the ground rules during that deposition, I'm just

25       going to go over some guidelines for today, just



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 6 of 87
                                   Lucinda Allen
                                 December 03, 2019


1        to help make sure ghat ~~ goes smoothly.      The

2        first is, as you can see we have a court reporter

3        here.   She's taking clovrn all the questions and

4        answers, so I just ask that all of your responses

5        be ver}aal.

6            A     Uh-huh.

7            Q    .And if you can just articulate your

8        respor~.se, so something like an uh-huh doesn't

9        translate very well on the transcript, and we

10       just want to make sure vae have all of your

11       responses clearly and accurately.      In addition, I

12       would just ask that you allow me to finish my

13       question before you go on and answer it, and I

14       will also allow you to finish your answer before

15       I go on to my next question just so we have a

16       clear transcript.    It's difficult for the

17       reporter to take two people speaking at once; is

18       that okay?

19           A     Okay.

20           Q     If at any point in time you don't

21       understand a question that I've asked, or if

22       you'd like me to repeat it, please let me know.

23       If you answer the question as it's posed to you,

24       I'm going to assume that you understood it; is

25       that okay?



                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 7 of 87
                                   Lucinda Allen
                                 December 03, 2019                         Q

1            A     Yes.

2            Q     Okay.   If at any time you need a break

3        fog whatever reason, I'm happy to take as many

4        breaks as you need.    I don't anticipate that we

5        will be all day today, but that being said, I'm

6        happy to break at any time.     I just ask that if

7        there's a question pending, you answer that

8        question and then we'll take that break; is that

9        okay?

10           A     Yes.

11           Q     Okay.   These next questions are not meant

12       at all to -- to offend you, they're just to see

13       your fitness to testify today.     Are you on any

14       medications that would inhibit your ability to

15       understand my questions today?

16           A     No.

17           Q     Are you on medications that would inhibit

l8       your ability to truthfully answer my questions

19       today?

as           A     No.

21           Q     What, if anything, did you do to prepare

22       for today's deposition?

23           A     I met with Adam and Valerie probably a

24       month ago.

25           Q     Okay.   And did you meet with Adam and



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 8 of 87
                                    Lucinda Allen
                                  December 03, 2019                        7


1        Valerie together or in separate meetings?

2            A      Together.

3            Q      Was anybody else in that meeting with

4        you?

5            A      No.

6            Q      How long was that meeting?

7            A      ~ do~.'t recall entirely, but I would say

8        two to three Yaa.ours.

9               Q   Since that meeting about a month ago,

10       until today, have you done anything else to

11       prepare for your deposition?

l2              A   Noo

13              Q   Did you review any documents?

l4              A   No.

15              Q   Okay.   Are you aware that Ms. Payne has

16       been deposed in this case?

17              A   I don't recall being told that.

18              Q   Okay,

19              A   Okayv

20              Q   So have you -- is it fair to say that you

21       have not seen the transcript of her deposition in

22       this case?

23              A   That's fair to say.

24              Q   Okay.   Have you ever seen the complaint

25       that was filed on Ms. Payne's behalf in this



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 9 of 87
                                    Lucinda Allen
                                  December 03, 2019


1        case?

2            A      Yes.

3            Q      When way the last time you revievrecl --

4                          MS. VINCI:   Sorry.

5                          MR. PENCE:   Just wait for her to

6                finish the question.

7            A      Okay.

8            Q      It goes against how you talk in like

9        normal conversation, but it's for the sake of our

10       court reporter today.      Then was the last time you

11       reviewed Ms. Payne's complaint?

12           A      A month ago when I met with Adam and

13       Valerie.

14           Q      Did you review any other -- withdraw

15       that.   I'm going to preface this by saying that I

16       don't want you to tell me anything about what you

17       discussed during that meeting, that is privileged

18       and I'm not asking for any of that information.

19       During the meeting with Adam and Valerie did you

20       review any other documents?

21           A      Yes.

22           Q      What other documents did you review?

23           A      A couple of e-mails --

24           Q      Okay.

25           A      -- I believe, and I think that was a11.



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 10 of 87
                                   Lucinda Allen
                                 December 03, 2019                          Q

1             Q     Okay.   Can you recall what any of the

2        e-mails yon. reviewed were about, what the

3        substance of them was?

4             A     Yes, there was one that was under my name

5        and it was an e-mail that I had inadvertently

6        sent to Denise, to Ms. Payne, as opposed to

7        another party.

8             Q     Who did you intend to send that e-mail

9        to, if you can recall?

10            A     It was intended for Amanda Shaw.

11            Q     And what were you saying in that e-mail

12       that was meant to go to Amanda Shaw?

13            A     The basis of the e-mail was that I did

14       not have confidence in Denise's skills or

15       abilities to handle a certain job task.

16            Q     And we'll talk more about that later in

17       the day.    Can you recall the substance of any

18       other e-mails that you reviewed when you met with

19        counsel about a month ago?

20            A     I don't recall any specifics.

21            Q     What's your highest level of education?

22            A     A Master's of Science.

23            Q     .And where did you earn that degree from?

24            A     Rochester Institute of Technology.

25            Q     Do you recall the year that you earned



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 11 of 87
                                   Lucinda A11en
                                 December 03~ 2019                          10


1        your Mater" s?

2             A    2010 I think.

3             Q    And are you currently employed?

4             A    Yes.

5             Q    Where are you currently employed?

6             A    Cornell University.

7             Q    What is your current position at Cornell?

8             A    I'm Director of Administration at

9        Chemical and Biomolecular Engineering in the

10       College of Engineering.

11            Q    How long have you been in that role?

12            A    Two years.

13            Q    How long have you worked for Cornell

l4       University?

15            A    Nearly 13 years, since March of 2006.

16            Q    And to the best of your ability can you,

17       from start to your current role now can you tell

18        me the job positions you've held throughout your

19        time at Cornell University?

20            A    All of the positions at Cornell?

21            Q    Let's limit it to this.     The director

22        role that you're in now, that's a supervisory

23        role, correct?

24            A    Correct.

25            Q     For how long have you held a supervisory



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 12 of 87
                                    Lucinda Allen
                                  December 03, 2019                         11


1        role at Cornell?

2             A    ~t Cornell?

3             Q    Yes.

4             A    I -- I don't recall the specific year of

5        the supervisory, the start of supervisory, but I

6        -- I can't give you a specific --

7             Q    Okay.

8             A    -- for sure.    It's probably, I want to

9        say close to ten years.

10            Q    Okay.    So to the best of your ability can

11       you lay out for me all of the supervisory roles

12       that you've held at Cornell?

13            A    Sure.    So prior to this position I was in

14       the School of Hotel Administration, so most all

15       of the roles are there.     I supervised all the

16       teaching chefs, I supervised all the admins.       Let

17       me correct that.     I supervised managers that

18       supervised them.     I had at one point in time two

19        individual contributors that reported directly to

20        me, not through a manager.    I supervised all the

21        center and institute employees.     So the positions

22        at the School of Hotel Administration went

23        anywhere from two reports to a maximum, I think,

24        I believe, at one point in time I had close to

25        ten direct reports, managers, or individual



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 13 of 87
                                    Lucinda Allen
                                  Decem~aer 03, 2019                        12


1        contributors who had worked. - - ~aho hacl employees

2        under them.

3             ~     When you super~ri~ed the managers who also

4        have employees under them, do you have any

5        day-to-day oversight over the e~xiployees?      Not the

6        managers, but the emplo~rees under them.

7             A     No.

8             Q     Okay.   Are ~rou - - but ~rou' re sti11

9        considered higher in t~.e chain of command than

10       them?

11            .A    Yes.

12            ~     You're familiar with Denise Payne?

13            A     Yes.

14            Q     When did you first meet Ms. Payne?

15            A     I don't recall the specific date.         I

16       don't -- yeah, I don't recall the specific date.

17            Q     Okay.   Do you recall the year that you

18       met her?

19            A     That's a -- it's a while back.      It was

20       when the College of Business was formed.

21            Q     Okay.   When was the College of Business

22       formed, if you can recall?

23            A     Well, it was announced and formed between

24       the fall of 2015 and spring of 2016.

25            Q     And under what Circumstances did you meet



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 14 of 87
                                   Lucinda Allen
                                 December 03, 2019                          13


1        Ms, Payne?

2            A     It was an exploratory disc~u.ssion.    HR had

3        asked that I -- I meet with her,

4             Q    And an exploratory discussion about what?

5             A    A new department that was being formed.

6             Q    What was the department?

7             A    Business analytics within the college.

8             Q    Was that intended at that time -- to your

9        knowledge, was that intended to be a department

10       that you would have oversight of?

11            A    Yes.

l2                        MR. PENCE:   Object to the form.

13            Q    Do you know why human resources asked you

14       to meet and speak with Ms. Payne about that

15       department?

16            A    The thought was that she might play a

17       potential role in that department.

18            Q    Prior to when you first met her regarding

19       the business analytics department, had you ever

20       heard of Ms. Payne before?

21            A    Only through HR.

22            Q    Okay.    So let me rephrase that.     Prior to

23       human resources reaching out to you to meet with

24       Ms. Payne, had you ever heard about her before?

25            A    No.



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 15 of 87
                                      Lucinda Allen
                                    December 03, 2019                       14


1             Q    Okaym   Where did you meet with l~ls. Payne?

2             A    In my office m

3             Q    If I - - strife that.     When you met vaith

4        Ms. Payne, what did you discuss?

5             A    It was exploratory, as I said.       We talked

6        that this new group might be formed.

7             Q    Did you discuss at all at that time any

8        specific position that she might fill?

9             A    No.

10            Q    Okay.

11            A    Not that I recall.

12            Q    Did Ms. Payne eventually join the

13       business analytics department?

14            A    Yes.

15            Q    Okay.   Do you recall when that was?

16            A    I don't recall the specific date.

17            Q    If you can give just a general time

18       frame.

19            A    It was in 2016, I know that, so --

20            Q    Okay.   Do you recall interviewing I~ls.

21        Payne for the data analyst II position?

22            A    No, I don't recall that.

23            Q    Was there a data analyst II position

24        within the business analytics department?

25            A    No, the employees that came to the



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 16 of 87
                                   Lucinda Allen
                                 December 03, 2019                          15


1        department moved in, to the best of my knowledgeo

2        I think everybody moved in at their hand level

3        that they were.     They came in at their job level

4        and everybody moved in.     We didn't know v~hat the

5        jobs were going to be.

6             Q    Okay.   Did you ever interview Ms. Payne

7        for any job in the business analytics department?

8             A    Not that I recall.    I don't recall a

9        formal interview ever.

10            Q    Do you recall an informal interview?

11            A    This exploratory discussion.

12            Q    How long did that discussion last?

13            A    I don't recall.

14            Q    Was it more than ten minutes?

15            A    I really don't recall.

16            Q    Was there anybody else present for that

17       discussion besides yourself and Ms. Payne?

18            A    No.

19            Q    When you say that the employees came in

20       at the same band level --

21            A    Uh-huh.

22            Q    -- what do you mean by band level?

23            A    There were several -- when the College of

24        Business formed, there were individuals

25        throughout the three colleges that were doing



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 17 of 87
                                     Lucinda Allen
                                   December 03, 2019                        16


1        like task.    They were at different levels within

2        the job family and the thought was to group them

3        together, bring them into a, group figure out

4        what things we were keeping and what things we

5        were letting go, and then actually look at what

6        residual -- what remained.       Like normal

7        organizational change, look what was remaining

8        and create then position descriptions for those

9        jobs.

10            Q      Are there -- is there a different -- is

11       there a salary differentiation between the band

12       levels?

13            A      Yes.

14            Q      Do you recall what band level Ms. Payne

15        was at when the business analytics department was

16       formed?

17            A      No, I don't recall.

18            Q      Did you speak -- strike that.      Do you

19        recall when Ms. Payne joined. the business

20        analytics department?

21                          MR. PENCE:   Objection, asked and

22                 answered, but you may --

23            A      Yeah, I thought I said -- I don't recall

24        exactly.    I think it was in 2016.

25            Q      Let me do it this ~vay.    It might be a



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 18 of 87
                                    Lucinda Allen
                                  December 03, 2019                         17


1        little easier°     I'm going to hand you what's been

2        previously marked as Exhibit 9.      Just take your

3        time to review that and let me know when you have

4        had a chance to do so.     Have you had a chance to

5        look at Exhibit 9?

6             A    I have.

7             Q    Have you ever seen this before?

8             A    I don't recall, but normally I would get

9        a copy of all letters, so --

10            Q    Okay.     So this appears to be, and has

11       been previously identified, as an offer letter

12       sent to Ms. Payne on September 23rd, 2016 from

13       Kathryn Doxey; would you agree with that?

l4            A    Yes.

15            Q    Okay.     And Ms. Doxey starts that the

16       letter is being sent on behalf of Cindy Allen,

17       that's you, correct?

18            A    Uh-huh, yes°

19            Q    .And it's offering -- it's offering Ms.

20       Payne a position of data analyst in the College

21       of Business, correct?

22            A    Correct.

23            Q     Okay.    During the exploratory discussion

24        that you had with Ms. Payne did you specifically

25        talk about a data analyst role in the Cornell



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 19 of 87
                                      Lucinda Allen
                                    December 03, 2019


1        College of Business?

2             A    I~To, not ghat I recall.

3             Q    Did you discuss any specific position

4        with her?

5             A    I~Tot that I recall.

6             Q    Did you discuss any terms of compensation

7        with her?

8             A    Not that I recall.

9             Q      Okay.    Did you have any discussion with

10       Ms. Doxey regarding this offer -- this job offer

11       to Ms. Payne?

12            A      Not that I recall.     HR was quite frankly

13       handling most of that in the College of Business.

14       They would not have put an employee in my

15       department vaithout me knowing.

16            Q      When you say that HR was handling most of

17        that, would HR seek your approval before placing

18        an employee in your department or would they just

19        notify you that an employee was coming?

20                           MR. PENCE:   Object to form, but you

21                may answer°

22            A      It -- they didn't seek approval, no.

23            Q      Okay.

24            A      They did not seek approval.

25            Q      Okay.



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 20 of 87
                                    Lucinda Allen
                                  December 03, 2019                         19


1             A    It `could have been discussed that this

2        ind~,~ridual would be corning to my group.

3             Q    Okaye   Do you recall any discussion with

4        anyone from HR regarding Ms. Payne coming to your

5        group?

6             1~   Yes.

7             Q    Okay.   .And who did you speak to about

8        `that?

9             ,A   Kathy Doxey.

10            Q    Okay.   Do you recall when that

11       conversation took place?

12            A    No, I don't recall.

13            Q    Okay.   Can you recall what you and Ms.

14       Doxey discussed during that conversation?

15            A    I don't recall.

16            Q    Did you have any objection to Ms. Payne

17       starting at the department?

18            ~    No.

19            Q    Prior to Ms. Payne beginning in the data

20       analyst role were you aware that she had been

21        diagnosed with cancer?

22            A    Yes, she shared that with me.

23            Q    When d.id she share that with you?

24            A    In the exploratory meeting.

25            Q    What did she tell you in that exploratory



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 21 of 87
                                    Lucinda Allen
                                  December 03, 2019


1        meeting about her cancer diagnosis?

2            A      I don't know specifics, but she disclosed

3        and said that she would be going through

4        treatment.

5            Q      .And what, if anything, was your response

6        to that?

7                          MR. PENCE:   Object ~o form.

8            A      I wished her all the best and told her

9        that what she needed to concentrate on was her

10       health.

11            Q     Did you have any -- did you have any

12       apprehension about a -- an employee who you knew

13       would be undergoing cancer treatment starting at

14       the department?

15                         MR. PENCE:   Object to form, but to

16                 the extent you understand the question, you

17                 may answer.

18            A      No.

19            Q      Did you ever speak to Ms. Doxey -- strike

20       that.     Prior to this offer letter did you ever

21       speak to Ms. Doxey about Ms. Payne's cancer

22       diagnosis and treatment?

23            A      I don't recall.

24            Q      Okay.   All right.   So the offer letter

25       states that in the, at least the beginning of Ms.



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 22 of 87
                                       Lucinda Allen
                                     December 03, 2019                      21


1        Payne's employment as a data analyst her time

2        would be split until December 31st, 2016; do you

3        see that?

4             A    LTh-l~.uh.

5             Q    Okay.     And did she in fact split her time

6        to your knowledge?

              A     Yesm

8             Q     Okay.    Did she remain employed -- strike

9        that.    There came a time, however, that Ms. Payne

10       went on a medical leave, correct?

11            A     Yes.

12            Q     Okay.    Do you recall when that medical

l3       leave was?

14            A      I don't.      I don't remember the dates.

15            Q      Okay.   Do you recall if, just generally,

16       if it was before or after she was Supposed to

17       split her time?

18            A      I don't recall.

19            Q      Okay.      I will represent to you that the

20        medical leave began in October of 2016.

21            A      Okay.

22            Q      During -- and went through the remainder

23        of 2016 into January of 2017.       During the time

24        that Ms. Payne was out on medical leave, was

25        there anybody in place to cover the work that she



                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 23 of 87
                                      Lucinda Alen
                                    December 03, 2019                       22


1        was supposed to be doing for the College of

2        Business?

3                        MR. PENCE:       Object to form.

4                 Counselor, you -- you can lay foundation

5                 any way you want, but you just represented

6                 a time period for leave that the witness

                  says she's not familiar with, so I'm not

8                 entirely sure she can answer a question

9                 based on something she said she didn't

10                recall.     But to the extent the witness

11                understands the question and is comfortable

12                answering it, you may do so.

13            A      Could you repeat the question, please?

14            Q      Sure.    During the time that Ms. Payne vas

15       on medical leave, to your recollection, did

16       anybody cover the work that she was supposed to

17       be doing for the College of Business?

18                           MR. PENCE:   Same objection.   You may

19                answer to the extent you can.

20            A      So there's two things I would say:       The

21       group was brand new, so we d.idn't really know

22        what we were doing entirely.        To the extent that

23        things that she was going to be doing in business

24        analytiCs, there were people doing them, and I

25        don't know about at BSL.



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 24 of 87
                                      Lucinda Allen
                                    December 03, 2019                       23


1             Q      Okay.    Focussing just on. the business

2        analytics.     When you say there vaere people doing

3        them, do you mean that there were people within

4        the group already that were doir~.g those tasks?

5             Z~     Ms. Payne was entirely new to the group,

6        she didn't have a lot of assigned tasks at that

7        point in time.        We were still figuring out as an

8        organization what this group Baas going to be

9        doing.    Other individuals who had moved into the

10       group were doing the things that they had

11       previously been doing in their college

12       assignment.

13            Q      Okay.

14                           MS. VINCI:   I'm sorry, can we just

15                 take a five minute break?

16                           (OFF THE RECORD.)

17            Q      Ms. Payne accepted this offer, correct,

18       for the data analyst role?

19            A      I'm not certain.

20            Q      Let me rephrase.      Ms. Payne assumed the

21        data analyst role with the College of Business,

22        correct?

23            A      Correct.

24            Q      Okay.     At any point in time while she was

25        serving in that role, did she discuss her



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 25 of 87
                                   Lucinda Allen
                                 December 03, 205


1        cornpensatior~ with you?

2             A     No~

3             Q     Okay.   Do you know if she discussed her

4        compensation, with anybody at Cornell?

5             A     I don't know that for a fact.

6             Q     Okay.   When Ms. Payne started in the

7        business analytics department, who d.id she report

8        to directly?

9             A     I donut recall entirely.    I -- I believe

10       there was a period where it was a direct report

11       to me; however, that was quickly addressed

12       because I still had an organization of -- I was

13       actually doing two positions and I Mill had all

14       the employees -- it was a bandwidth issue and I

15       still had all the employees in the School of

16       Hotel Administration, plus I was doing project

17       work to support the Dean, and had business

18       analytics, so I had two appointments, and I --

19       she may have reported to me for a short period of

20       tithe, but I don't entirely recall.

21            Q     Do you know a woman by the name of Tammy

22       Lindsay?

23            A     Yes.

24            Q     Who is Tammy Lindsay?

25            A     Tammy was an employee in the business



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 26 of 87
                                   Lucinda Allen
                                 December 03, 2019                          25


1        analytics, and she way a manager for me at that

2        group.

3             Q     During the time that Mse Payne was

4        employed as a data analyst in the business

5        analy~ics department, did she report to Tammy

6        Lindsay?

7             A     Yes.

8             Q     Do you know for how long Ms. Payne

9        reported to Ms. Lindsay?

10            A     I don't recall specifics.

11            Q     Okay.   Other than the time where Ms.

12       Payne reported directly to you, were -- can you

13       recall any other times where she was not

14       reporting to Ms. Lindsay?

15            A     No.

16            Q     Okay.   Do you know what a flexible work

17       agreement is?

18            A     Yes.

19            Q     What is your understanding of a flexible

20       work agreement?

21            A     My understanding?

22            Q     Yes.

23            A     t~Tell, it's according to Cornell policy,

24        and it can be flexible days or times, or working

25        remotely.



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 27 of 87
                                     Lucinda Allen
                                   December 03, 2019                        26


1            ~      Z~re you avaare that M~. ~ayn,e - - strike

2        that.    ~[nThen Ms. Payne returned from her medical

3        leave, did she en~.er into a flees work agreement

4        with Cornell?

5             A     Yes, I believe so.

6             Q     Okay.    Do you recall when she entered

7        into that agreemera.t?

8             A     No, I don't recall the date.

9             Q     Okay.    Do you recall whether there was

10       more than one agreement that she entered into?

11            A     I don't recall.

12            Q     Okay.    I'll show you a couple of

13       documents that were previously marked.          Okay.

14       This has been previously marked as Exhibit 1.

15                          MR. PENCE:   We're just keeping the

16                same designation?

17                          MS. VINCI:   Ye~.h.

18                          MR. PENCE:   So this is --

19                          MS. VINCI:   Yeah, that's fine.

20            Q     Have you ever seen this document before?

21            A     I don't recall specifically seeing the

22        document.

23            Q     So I'l1 represent to you that at Ms.

24        Payne's prior deposition where this exhibit was

25        identified, she identified. that this was her



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 28 of 87
                                      Lucinda Allen
                                    December 03, 2019                       27


1        flexible work agreement with Cornell dated

2        February 2nd, 2017; would you agree with that

3        description?

4                           MR. PENCE:   Object to form, but you

5                 may answer.

6             A      Well, I'd like to clarify.

7             Q      Sure.

8             A      Effective February 16th, but i~ has an

9        end date.

10            Q      Yes.    So this was effective February, I

11       believe it's 6th, 2017 until May lst, 2012?

12            A      Uh-hubs

13            Q      And you don't recall ever having seen

14       this document before?

15            A      Not seeing it.      I don't recall seeing it.

16            Q      Okay.     Did you ever have any discussions

17       about this flexible work agreement with Ms.

18       Payne?

19            A      No.

20            Q      Okay.     Did you ever have discussions

21       about -- with -- about this agreement with Ms.

22        Lindsay?

23            A      Yes.

24            Q      How many times did you discuss any work

25        agreement with Ms. Lindsay?



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 29 of 87
                                   Lucinda Allen
                                 December 03, 2019


1             A    I don't recall that.

2             Q    Okay.

3             A    How many Mmes you. said?

4             Q    Yes.

5             A    Yeah, I don't recall that.

6             Q    Okay.   What was the substance of your

7        discussions with Ms. Lindsay regarding this work

8        agreement?

9             A    Ms. Lindsay wanted to support Denise's

10       reentry into the organization and knew -- they

11       knew that there were going to be times where she

12       would have a fallow-up doctor's appointment and

13       hence the report work -- remote work portion.

14            Q    Did you and Ms. Lindsay discuss the --

15       the arrangement here allowing for the, it says

16       change to standard time, end time and remote

17       work?

18            A    Where is that?

19            Q    If you look about midway down the first

20       page it says arrangement, check all that apply?

21            A    Oh, yeah.

22            Q    And it's checked change to standard time,

23       end time and then also remote work, complete

24        pages two to three, do you see that?

25            A    Uh-huh.



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 30 of 87
                                    Lucinda Allen
                                  December 03, 2019                         29


1             Q    Okayo     Did you discuss with Ms. -- with

2        Ms. Lindsay that arrangement, that the agreement

3        would include a change to standard start and end

4        time and remote work?

5             A    Not specifically to the boxes checked.

6        We talked about the ability ~o work remote, so we

7        didn't talk about an address.      We took -- talked

8        about the ability to work remote and to work

9        around any follow-up doctor appointments she

10       might have, and we talked about prior

11       notification.

12            Q    What d.id you discuss with Ms. Lindsay

13       about prior notification?

14            A    Well, it's written -- it's actually

15        written in here (indicating) I believe.      It's

16        Cornell policy.

17                         MS. VINCI:   Just for the record when

18                the witness says it's written here, she was

19                indicating to the second page of the

20                exhibit.

21            A     Request to work overtime, second

22        paragraph.

23            Q     Okay.    Did you discuss with Ms. Lindsay,

24        with respect to prior notification, what specific

25        notification was needed prior to Ms. Payne



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 31 of 87
                                        Lucinda Allen
                                    December 03, 2019


1        needing to either work from home or change her

2        start or end time?

3             A    No, I don't manage at that le~rel.

4             Q    Okay.      Show -- I'll show you these two

5        together.     Please take your time to review them.

6        Showing you what's been previously marked as

7        Exhibits 4 and 5.       Again, just take your time to

8        review them.       Let me know when you've had a

9        chance to do so.

10                          MR. PENCE:    Do you have -- oh, go

11                ahead.      Thanks.    Apologies, did we get on

12                the record what these are exhibit-wise?

13                          MS. VINCI:     Identify?    No, I just

14                said -~

15                          MR. PENCE:    4 and 5, that's what I

16                mean.

17                          MS. VINCI:     Yes, yes, 4 and 5, yes.

18                          MR. PENCEa     I'm sorry.

19            A      Okay.

20            Q      Have you had a chance to review the

21        exhibits?

22            A      I have.

23            Q       Okay.    Have you ever seen Exhibit 4

24        before, which I'11 identify for the record as

25        another flex work agreement for Denise Payne with



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 32 of 87
                                     Lucinda Allen
                                   December 03~ 2019                        31


1        an effective date of May lst, 2017 and a review

2        date of October 30th, 2017?

3             A     I don't recall seeing this.

4             Q     Okay.   Have you ever seen Exhibit 5

5        before, which, again, for the record I'll

6        identify as another flex work arrangement

7        agreement for Denise Payne, the signature date of

8        October 28th, 2017, and if you turn to the last

9        page it says begin date May 1st, 2017, review

10       date 10/30/2017.     Have you ever seen Exhibit 5

11       before?

12            A     I don't recall suing it.     I don't recall

13       seeing these.

14            Q     Okay.   Did you ever have any discussion

15       with Ms. Payne regarding the renewal of her flex

16       agreements at Cornell?

17            1-~   Not that I recall.

18            Q     Did you ever have any discussions with

19        Ms. Lindsay about the renewal of Ms. Payne's flex

20        work agreements?

21            A     Yes.

22            Q     Okay.   Do you recall how many times you

23        discussed the renewal of Ms. Payne's agreements

24        with Ms. Lindsay?

25            A     No, I don't.



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 33 of 87
                                    Lucinda Allen
                                  December 03, 2019                         32


1            Q     Okaym    Igo you recall the substance of any

2        of the discussions you've had with Mso Lindsay

3        regarding the renewal of Ms. Payne's work

4        agreements?

5             A    I remember a~ the review date Denise had

6        rung the bell and was done with cancer

7        treatments, cancer cherno and we were going to put

8        more of a standard remote work flex agreement in

9        place, which is more when needed.       And I think

10       this says as needed, you can't read it.

11                         MR. PENCE:   Okay.   Could we clarify

12                which exhibit the witness is referring to?

13            A     Number 4 is more of what I would think

14       not a special circumstance, but this I -- this

15       time frame is about, I believe, when she rang the

16       bell on her cancer treatments.

17            Q     Okay.

18            A     And was -- was back to work full time.

19            Q     Okay.    So -- so just to clarify for the

20        record, when you say at the time of the renewal

21        she had rang the bell or -- or finished her

22        cancer treatments.

23            A     Uh-huh.

24            Q     Are you talking about in May 2017?      By

25        May 2017 when the second work agreement was being



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 34 of 87
                                       Lucinda Allen
                                     December 03, 2019                      33


1        entered into she had finished her cancer

2        treatments, to your knovaledge?

3            A     I can't be definite about that, but I

4        think it Baas around that time frame.

5             Q    Okay.     Okay.    .~.nd to clarify, are you

6        paying that based on that she entered into a

7        more, as you said, standard remote work

8        agreement?

9                          MR. PENCE:    Object to form, but you

10                may answer.

11            A     Well, it would always be up for review

12       and this is for a non-exempt hourly employee.

13       Working remote as needed is not uncommon.

14            Q     Okay.    Was there anything about Ms.

15       Payne's initial flex work agreement, Exhibit 1,

16       that was uncommon?

17                          MR. PENCE:   Object to form, but you

18                may answer.

19            A     I think in this -- she was still, I

20        believe -- I may be wrong.       I believe she was

21        still undergoing some treatments and had some

22        doctor appointments and we were trying to be

23        supportive of that.

24            Q     Okay.

25            A     And accommodate.



                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 35 of 87
                                       Lucinda Allen
                                     December 03, 2019                      34


1             Q      Okay.    Do you know why, excuse me, in

2        Exhibit 4 and 5 under the arrangement section the

3        box for change to standard start and end time is

4        not checked?

5             A.     I didn't fill it out, I -- I don't know,

6             Q      Do you know if that arrangement or that

7        accommodation to Ms. Payne was rescinded when she

8        renewed her flex work agreement?

9                            MR. PENCE:   Objection.   We're talking

10                  about several agreements at once now, so we

11                  should just clarify, if you could, which

12                  one ~rou're asking about because there could

13                  be a different answere     So you just grouped

14                  them two together, could we do one at a

15                  time?

16                           MS. VINCI:   Sure.

17            Q       Do you know why when Ms. Payne entered

18       into the second flex agreement, which is Exhibit

19       4 --

20            A       Uh-huh.

21              Q     -- she -- part of it was no longer that

22        she changed -- she changed her standard start and

23        end time, that arrangement was not checked?

24              A     I don't know specifically.

25              Q     Okay.     When Ms. Payne, if you know,



                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 36 of 87
                                     Lucinda Allen
                                   December 03, 2019                        35


1        renewed her -- strike that.      From May lst, 2017,

2        the date -- the effective date of Exhibit 4, the

3        second work agreement, to August 28th, 2017, the

4        signature date on Exhibit 5 the third work

5        agreement, do you know if Ms. Payne was still

6        allowed to have flexible start and end work

7        times?

8             A      I don't know.

9             Q      Okay.    After August 28th, 2017, which was

10       the signature date on Exhibit 5, do you know if

11       Ms. Payne was still allowed to have flexible

12       start and erid work times?

13            A      Could you repeat that again?

14            Q      Sure.    After August 28th, 2017, which is

15       the signature date on Exhibit 5 --

16            A      Right.

17            Q      -- do you know if Ms. Payne was allowed

18       to have flexible start and end work times?

19            A      I don't know specifically.     It looks like

20        they're pretty clearly detailed.

21            Q      Okay.    Do you know why the change to

22        standard start and end time in Exhibit 4 was not

23        checked?

24            A      No.

25            Q      Do you know why --



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 37 of 87
                                        Lucinda Allen
                                      December 03, 2019                     36


              Z~     ~'eah, are you talking on Exhibit 4?

2             Q      Exhibit 4.

3             A      I~To, I don't.

4             Q      Okay.   Do you know why the change ~o

5        standard start and end time arrangement box on

6        Exhibit 5 was not checked?

7             A      No.

8             Q      Okay.

9             A      I didn't fill these out.

10            Q      Okay.   Exhibit 4 at the top notes that

11       the effective date is May lst, 2017 and the

12       review date is Qctaber 30th, 2017, correct?

13            A      Say that again.      Exhibit 4?

l4            Q      Exhibit 4, in the first page at the top

15        it notes that the effective date is May lst, 2017

16        and the review date is October 30th, 2017,

17        correct?

18            A      Uh-huh.

19            Q      Do you know why Ms. Payne signed a new

20        flexible work agreement in August of 2017?

21            A      I don't recall specifics.

22            Q      Okay.     I understand you've said that you

23        did not draft any of the work agreements.

24            A      No.

25            Q      Did you review them before they were



                                      U.S. LEGAL SUPPORT
                                        (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 38 of 87
                                   Lucinda Allen
                                 Decerilber 03, 2019                        37


1        signed.?

2            A      I don't recall.

3            Q      Okay.   Do you know who drafted Exhibit 1,

4        the first work agreement?

5            ~1     I don't know, but I -- well, it's

6        conjecture.

7             Q     Certainly don't want any -- any guessing,

8        so if you don't know, it's okay to say you don't

9        know.

10            A     I don't know.

11            Q     Do you know who drafted the Exhibit 4,

12       the second work flex agreement?

13            A     No.

14            Q     7~nd what about Exhibit 5, do you know who

15       drafted that?

16            Z~    No.

17            Q     Okay.   So I'm going to try to limit my

18       questions, and they might be somewhat repetitive

19       to time periods.

20            A     Okay.

21            Q     So the first time period I'll focus on is

22        between the first two flex agreements.       So

23        between February -- just make it easy, February

24        of 2017 to May 2017 did Ms. Payne ever complain

25        to you about her ability to work with Ms. Lindsay



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 39 of 87
                                     Lucinda Allen
                                   December 03, 2019


1        under the flex agreernen~G between February of 201°7

2        and May of 201"7?

3             A    We're talking about Exhi}ait 1, that

4        agreement?   I -- I don't recall that she did.

5             Q    Okay.     A.re you avuare of any issues that

6        arose between Ms. Lindsay and Ms. Payne in that

         time period, so the February of 2Q17 to May of

8        2017?

9                          MR. PENCE:   Object to form, but to

10                the extent you understand the question, you

11                may answer.

12            A     I believe traere were concerns regarding

13       notification of hours she was working and when

14       she vas working and getting, according to the

15       documentation here, pre-approved and running it

16        by the staff supervisor.

17            Q     When you say there were concerns, did

18        somebody bring those concerns to your attention?

19            A     Tammy.

20            Q     Okay.    What specifically did Ms. Lindsay

21        tell you her concerns were regarding notification

22        and pre-approval?

23            A     Lack of it.

24            Q     When did Ms. Lindsay bring these concerns

25        to your attention?



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 40 of 87
                                    Lucinda Allen
                                  December 03, 2019                         39


1            1-~     I clop' t remember a ~pecifis date.

2             Q      Did she bring these concerns to your

3        attention snore than once?

4             A      I don't recall.

5             Q      Did you discuss Ms. Lindsay's concerns

6        regarding notification -- lack of notification

7        and lack of approval with Ms. Payne?

8             A      No.

9             Q      Why not?

10            A      She didn't report directly to me.

11            Q      Did you discuss these concerns with

12       anybod~r besides Mss Lindsay?

13            A      I don't recall.

l4            Q      Again, limited to the time period between

15       the first and the second agreement, so February

16       of 2017, May of 2017, did Ms. Payne ever complain

17       to you that Ms. Lindsay was not allowing her to

18       work remotely?

19            A      Not that I recall.

20            Q      Okay.   During that time period, excuse

21       me, did Ms. Payne complain to you that Ms.

22       Lindsay was scrutinizing her timecard?

23            A      Not that I recall.   During the 2/6 to

24        5/l, no.

25            Q      All right.   During this time period did



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 41 of 87
                                     ~uci~da Alen
                                   December 03, 2019                        ~~


1        Msm Payne eves complain to you that l~lse Lindsay

2        was not abidiz~.g by the flex agreement that is

3        Exhibit 1?

4            A      No.

5            Q      Okay.

6            A      Not that I recall.

7             Q     Do you know if Ms. Lindsay ever discussed

8        her coneerns regarding -- regarding pre-approval

9        and notification with Ms. Payne?

10            A     I don't know specifically if she did or

11       not.

12            Q     Okay,     Do you know if she brought those

13       concerns to anyone in HR?

14            A     I don't know specifics.     Again, anything

15       I would say would be assumptions.

16              Q   Okay.     Don't want you to assume or to

17       guess.     Okay.   And I'm going to go run through

18       the same type of concerns for the next time

19       period, which would be between the second and the

20       third agreement, so May of 2017 to we'll go by

21       the signature date of August 2017.        During that

22       time period, did Ms. Payne --

23              A    I'm sorry.

24              Q    Sorry?

25              A    Which dates are we going --



                                   U.S. LEGI~.L SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 42 of 87
                                   Lucinda Allen
                                 December 03, 2019                          41


1             Q    So from the effective date of Exhibit 4,

2        May 1, 2017 and we'll go to the signature date of

3        Exhibit 5, August 28th, 2017.

4             A    Okay.

5             Q    During that time period did Nls. Payne

6        ever complain to you that Ms. Lindsay was not

7        abiding by the flexible work agreement?

8             A    Not that I recall.

9             Q    Okay.    During that time period did Ms.

10       Payne complain that Ms. Lindsay was scrutinizing

11       her timecard?

~2            A    She may have°    I don't specifically

13       recall it, but I would like ~o point out that

14       supervisors are Supposed to review time cards,

15        that is their job, that's their role.      We sign

16        off on hours worked.     Supervisors sign off on

17        hours worked, so that is a standard procedure.

18            Q     Okay.   During this time period did Ms.

19        Payne ever complain that Ms. Lindsay would not

20        approve her for -- to work remotely?

21            A     So this isn't a given.    This is not a

22        right.   These are agreements and both parties

23        need to comply with the terms of the agreement.

24        And pre-approval is pre-approval and in writing

25        is a requirement.



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
      Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 43 of 87
                                          Lucinda Allen
                                        December 03, 2019                    42


1                             NlSm VINCI:   Okaya   Move to strike as

2                     non- re spora.sive.

3               Q       My question was durira.g this time period

4         -- I understand that this is not a -- a right

5         that she has to do at any point in time and there

6         are mechanisms for getting approval.           My question

 7        was, however, whether or not during this time

 8        period Ms. Payne ever complained to you that Ms.

 9        Lindsay would not approve her to work from home?

10              A       Not that I recall.

11               Q      Okay.    During this time period did Ms.

12        Payne complain. to you that Ms. Lindsay was not

13        allowing her to have a flexible start or end

14        t 1111C~?


15               A      Again, not that I recall specifically.

16               Q      Okay.    During this time period did Ms.

17         Payne ever complain to you that Ms. Lindsay was

1,8        changing her timecard?

19               A      I don't recall that.

20               Q       Okay.   Are -- in supervising and

21         reviewing and approving timecards, are managers

22         permitted to change them in any way, change the

23         hours worked?

24               A       I would have to look at policy

25         specifically.         I think we are requested to -- I



                                        U.S. LEGAL SUPPORT
                                          (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 44 of 87
                                      Lucinda Allen
                                    December 03, 2019                       43


1        can talk to -- yeah, I'd have to look at the

2        policy.

3             Q      Which policy is that that you're

4        referring to?

5             A      There's a time entry and hours worked.

6             Q      Okay.    During this time period, again,

7        the May 1, 2017 to August 28th, 2017 did Ms.

8        Lindsay bring to your attention any more concerns

9        she had regarding Ms. Payne?

10                           MR. PENCE:   Object to form, but to

11                 the extent you understand the question, you

12                 may ans~rer e

13            A      Yes.

14            Q      Qkay.     What concerns did Ms. Lindsay

15       bring to your attention?

16            A      There were concerns about her developing

17       skills and being able to work analytically on

18       things.     There were concerns about excessive time

19       off unrelated to any medical leave, and there was

20       concern that without being present and being on

21        the job that it was going to be difficult to get

22        her up to speed of the rest of the group.

23            Q      With respect to Ms. Lindsay's concern

24        that Ms. Payne was taking excessive time off

25        unrelated to her medical needs, do you know how



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 45 of 87
                                    Lucinda Alen
                                  December 03, 2019                         44


l        she knew that l~.er alasences were unrelated to

2        medical needs?

3             A      When you fill out the time off request

4        yota. p~a.t in.

5             Q      Do you knovu was there a set amount of

6        t.itne that Ms. Payne had available to her to take

7        off for non-medical needs?

8                          MR. PENCE:   Object to form, but you

9                 may answer.

10            A      I don't think -- so she accumulated time,

11       she would accumulate time, but Ms. Lindsay gave

12       her time off in addition,       When she rang the bell

13       -- when she had rang the bell and her cancer

14       treatment was done, she asked to please spend

15       some -- a week vacation.       She felt it was really

16       needed for her family and felt that they really

17       needed an opportunity to bond and put this beyond

18        them, and that was approved, time off with

19        basically no -- you know, an unpaid time.      And

20        then there was things related to buying a house

21        that came up.     So I mean your time off is your

22        time off, it accumulate -- it doesn't accumulate

23        in a leave bucket and a non-leave bucket, but --

24            Q      After Ms. Payne, as you said, rang the

25        bell after her cancer treatments, to your



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 46 of 87
                                    Lucinda Allen
                                  December 03, 209                          45


1        knowledge --

2            A     Uh-huh.

3             Q    -- had been completed, do you know what,

4        if anything, her treatment plan was after that

5        for followup?

6             A    Not specifically.

7             Q    Okay.   Do you know just generally at all?

8             A    Not specifically.    I know that we had, a

9        celebration and she said she vvas very excited to

10       be released fully to work and become a part of

11       the team in that celebration that we had for h.er,

12       so --

13            Q    Did you ever speak to Ms. Payne about Ms.

14       Lindsay's coneerns that she was not developing

15       the necessary skills in her role?

16            A    No, I don't believe so.     I don't believe

17       I did.

18            Q    Okay.     Did you ever discuss with Ms.

19       Payne Ms. Lindsay's concern that she was taking

20       too much time off unrelated to her medical needs?

21            A    No, but I know that Ms. Lindsay did.

22            Q    How do you know that Ms. Lindsay did?

23            A    She told me she was going to.

24            Q    She told she was going to speak with Ms.

25        Payne?



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 47 of 87
                                      Lucinda Allen
                                    December 03, 2019                       .~


1,           A      Uh.-huh.

2            Q      Orthat she had spoke to Mse Payne?

3            A      Going to speak to her and had spoke to

4        her, both.

5             Q     Okay.    ~d what did Ms. Lindsay tell you

6        about the conversation she had had with Ms. Payne

7        regarding Ms. Lindsay's concern that she was

8        taking too much time off unrelated to her medical

9        needs?

10            A     Basically they weren't in agreement.

11            Q     Did you ever speak to Ms. Payne about Ms.

12       Lindsay's concern that she wasn't able to get up

13       to speed as other members in the group?

1~            ~     No.

15            Q     Okay.      Did you have any opinion related

16       to Ms. Payne's work performance as a data

17       analyst?

18            A     Yes.

19                          MR. PENCE:   Object to form, but you

20                may answer.

21            A     Yes.

22            Q     And what was that opinion?

23                          MR. PENCE:   Same objection.   You may

24                answer.

25            A     I hadn't seen that she was able to take



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 48 of 87
                                     Lucinda Allen
                                   December 03, 2019                        47


1        on a project and handle it fully independentlym

2        There vuere a lot of errors in her vaork v     There

3        veers things that were not thought through.      There

4        were tunes where she would not ask the questions

5        to get the full information, and I was concerned

6        that we hadn't gotten her up to speed.

7             Q     Did you discuss these performance issues

8        with Ms. Payne?

9             A     No, she didn't report to me.

10            Q     Did -- strike that.     Did you supervise

11       Ms. Payne's day-to-day work?

12                         l~Re PENCE:   Under which time period?

13            Q     At any time periods

1~            A     Day-to-day work, no, but I v~rould see

15       reports she produced.      So that's how I knew there

16       were errors.

17            Q     Would you discuss those errors with

18       anybody?

19            A     Her supervisor Tammy.

20            Q     That would be Ms. Lindsay?

21            A     Yes.

22            Q     Do you know if Ms. Lindsay spoke to Ms.

23        Payne regarding those errors?

24            A     I don't know for sure.

25            Q     You said earlier that you had reviewed an



                                   U.S. LEGAL SUPPORT
                                     ($77) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 49 of 87
                                     Lucinda Allen
                                   December 03, 2019                        .-


1        e-mail meant for Ms. Shaw regarding your lack of

2        confidence in Ms. Payne's skills and abilities,

3        do yo~x remember that?

4            A       Yes.

5            Q       Did you ever actually send that e-mail to

6        Ms. Shaw?

7                           MR. PENCE:   Object to form.   We don't

8                   have the document in front of us, but to

9                   the extent you can recall.

10           A       I don't know.

11           Q        Okay.

12           A        I definitely sent it in error to Denise.

13            Q       Okay.   Did you ever discuss with Ms. Shaw

14       your concerns regarding Ms. Payne's performance?

15            A       I wouldn't characterize it exactly that

16       way.

17            Q       How would you characterize it?

18            A       I would characterize it that we were

19       looking for a task and responsibilities that

20       Denise could do.       And I did not feel that she was

21       developed enough for some specific task.

22              Q     What tasks was, did you feel she was not

23       developed enough for?

24              A     So this specific e-mail was related to

25       rankings and there's an art to submitting data



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 50 of 87
                                      Lucinda Alen
                                    December 03, 2019                       .•


1        for rankings.       .A lot depex~.ds on it for the

2        college and the College of Business in terms of

3        how you interpret and hover you ar~.swer the

4        question.    And Denise was not one to think

5        strategically through those things, nor to run

6        responses by other individuals, or to ask for

7        their incite.

8             Q    Did you discuss these issues with her

9        ability to -- to perform or run the rankings with

10       Denise?

11            A      After I sent the e-mail I did.

12            Q      Okay.

13            A      I went up immediately and asked to talk

14       tQ her i fold her that I had growing concerns

15        about how she had developed in the group and that

16        I thought, you know, that I wanted to make

17        certain that we were getting her to the point

18        where she could handle some of these tasks, but I

19        had concerns.      .And she screamed and yelled at me

20        and walked out.

21            Q      What did she scream and yell at you?

22            A      That she didn't want to talk about it,

23        that she was as good as anybody in the group and

24        she walked out on that meeting.

25            Q      Was anybody in that meeting besides



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 51 of 87
                                     Lucinda Allen
                                   December 03, 2019                        50


1        yourself and Ms. Payne?

2            ,A     No,

3             Q     Did there come a point in time that Ms.

4        Payne complained that her work environment ~nras

5        affecting her health?

6             A     I don't recall specifics of that to me, I

7        believe she was seeking the counsel of HR.

8                         MS. VINCI:    Could we mark this as

9                  Exhibit A?

10         (EXHIBIT A MARKED FOR IDENTIFICATION.)

11            Q      Ms. Allen, you've been handed what's been

12       marked as Plaintiff's Exhibit A.       If you could

13       review that and let me know when you've had a

l4       chance to do so.       Have you had a chance to review

15       Exhibit A?

16            A      I have.

17            Q      Do you recognize this e-mail?

18            1~     It's an e-mail from Denise to me.

19            Q      So the -- it appears to be a chain of

20       e-mails, or a series of e-mails, and the top

21       e-mail is from Ms. Payne to yourself dated May

22       9th, 2017 at 9:50 a.m. and it reads:        Hi, Cindy,

23        do you have some time to talk to me today?       I

24        have some concerns with the turmoil of this team

25        and how it may impact my health; do you see that?



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 52 of 87
                                      Lucinda Allen
                                    December 03, 201.9                      51


1             ,A    LTh-huh, yes.

2             Q     Do you recall receiving this e-mail?

3             A     I d.ora.'t recall recei~ring i.t, but clearly

4        I did, so --

5             Q     Do you - -

6             A     Well --

7             Q     Sorry, were you finished?

8             A     Uh-huh,

9             Q     Okaye     Do you recall speaking to Ms.

10       Payne in May of 2017 regarding what she

11       considered turmoil within the beam?

12            A     I don't recall if I spoke with her after

13       this or not.

14            Q     akay.     Do you recall Ms. Payne ever

15       stating to you that her health was being affected

16       by working on the team?

17            A     She does right here.

18            Q     I understand that she says that in this

19        e-mail.   I'm saying separately from this.      Do you

20        recall her ever complaining to you that working

21        on the team was affecting her --

22            A     Health.

23            Q     -- health?

24            ~i    No.

25            Q     Did Ms. Payne ever complain to you about



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 53 of 87
                                   Lucinda Allen
                                 December 03, 2019                          52


         working wi~l~, Ms m Lindsay?

2            A      I don't recall specifically,     I clo know

3        things were degrading.

4            Q      When you say degrading, vahat do ~rou mean

5        by that?

6            A      My~ interpretation of the events, Denise

7        did not appreciate being managed.      A supervisor

8        that looks ~t the time you're taking or your

9        request for time off, or how you're developing

10       and getting up to speed and dries to have those

11       developmental conversations, she was not

12       receptive to them,

13            Q     Are you aware of any specific issue or

14       ~om~laint Ms. Payne had regarding how she was

15       being managed?

16                        MR. PENCE:    Object to form, but you

17                may answer.

18            A     Well, you mentioned it previously, she

19       didn't like having her timecard reviewed.       She

20       did not like being required to get approval on

21       taking time -- taking time off.       She did not like

22       people asking her questions, Ms. Lindsay asking

23       her questions about why she did something a

24        certain way.    In terms of reporting or the work.

25            Q     Was it that she -- your understanding --



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 54 of 87
                                     Lucinda Allen
                                   December 03, 2019                        53


1        in your understanding, was °that she did not like

2        having to get pre-approval for time off, or that

3        tier time off was not being approved?

4                           MR. PENCE:   Object to form,   Calls

5                 for speculation.

6             A     Yeah, I have lots of opinions.

7             Q     Well -- well, you just in response

8        mentioned -- well, strike that.        Did she ever

9        complain to you that Ms. Lindsay was not

10       approving her time?

11                          MR. PENCE:   Under what time period

12                aga_in?

13            Q     At any point.

14            A     Not that I recall.

15            Q     Okay.     You mentioned that you were aware

16       Ms. Payne was engaging in some way with human

17       resources, correct?

18            A     Uh-huh.

19            Q     When did you first become aware that Ms.

20        Payne had gone to human resources with any

21        complaints about her work environment?

22            A     I donut remember a specific date.       I

23        don't remember a specific date.

24            Q     Do you recall any time period, whether it

25        was -- what year or the month?



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
       Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 55 of 87
                                       Lucinda Allen
                                     December 03, 2019                        54


 1              A    ~To, I don't, and it was through

 2         conversation with Kathy Doxey, but I don't

 3         remember specifics,

 4              Q    Do you recall anything that Ms. Doxey

 5         told you about Msm Payne reaching out to human

 6         resources?

 7              A    No.

 8              Q    Okay.     Do you know the nature of Ms.

 9         Payne's complaints to human resources?

10              A    Not specifically that I would restate.

11              Q    Do you know generally the nature of her

12         complaints to human resources?

13              A    Generally it was about time and time off

a..4       and not necessarily liking to get the

15         pre-approval.

16              Q    Do you know if Ms. Payne ever accused Ms.

17         Lindsay of discriminating against her?

18              A    No.

19                           MR. PENCE:    Object to form, but you

20                  may answer.

21              A    No, no, I don't recall.

22              Q     Okay.    Do you know if Ms. Payne ever

23          accused Ms. Lindsay of not giving her disability

24          accommodations?

25                            MR. PENCE:   Object to form.



                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 56 of 87
                                      Lucinda Allen
                                    December 03, 2019                       55


1            A     Yesa

2            Q     Okay.    How are you aware of that?

3            A     From Ms. -- from Ms. Lindsay.         When she

4        rang the bell back on this 5/1 (indicating} ,

5             Q    Okay.

6            A      We were under the understanding from her

7        work release that she was released entirely in

8        full.    And it came up post that release, post

9        this agreement (indicating).

10            Q     When you say it came up post this

11       agreement, what's the it or the that?

12            A     t~ren Tamm~r told me that Denise felt she

13       was still on medical leave.

14            Q     Okay.   At that time did Ms. Lindsay

15       elaborate about what she -- well, strike that.

16       When you say that Ms. Lindsay told you Denise

17       felt like she was still on medical leave, is that

18       a direct quote of Ms. Lindsay or are you just --

19            A     No.

20            Q     -- summarizing the --

21            A     I'm summarizing.

22            Q     Okay.   Okay.    Did Ms. Lindsay give you

23        any examples, or specifics about in what way Ms.

24        Payne felt she was still on medical leave?

25            A     No.



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 57 of 87
                                   Lucinda Allen
                                 December 03, 2019                          56


1             Q    What she did or said?

2             A    I~To.

3             Q    Okay.    Other khan hearing from Ms.

4        Lindsay that Ms. Payne felt she was not getting

5        accommodations, did you, hear from anyone in HR

6        that Ms. Payne felt she vuas not getting proper

7        accommodations at Cornell?

8             A    I don't recall that.

9             Q    Okay.    ~o you recall having a meeting

10       with human resources regarding Mse Payne and her

11       flex work agreements?

12            A    Noe

13            Q    Do you recall having any meeting with

14        Kathy Doxey, Ms. Payne, Ms. Lindsay and Julie

15        Weaver regarding Ms. Payne's complaints to human

16        resources?

17            A    Not -- no.

18            Q    Okay.

19            A    Not specifically°

20            Q    Did you have any meetings with human

21        resources regarding Ms. Payne?

22            A     I don't recall any specifics.

23            Q     Okay.   You said that you learned Ms.

24        Payne had gone to human resources through Kathy

25        Doxey; is that correct?



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 58 of 87
                                    Lucinda Allen
                                  December 03, 2019                         57


1             A     Yesm

2             Q     What did Ms, Doxey tell you about Ms.

3        Payne reaching out to human ~esou.rces?

4             A     She told me that Ms. Payne hacl concerns

5        about time off and working vaith Tammy Lindsay.

6             Q     Did Ms. Doxey elaborate on what the --

7        Ms. Payne's concerns were about working with Ms.

8        Lindsay?

9            .A     No, she didn't.   She -- I mean, she may

10       have.    I'm sure she probably -- I don't remember

11       specifics.

12            Q     Again, we're not asking you to guess.

13            A     Yeah.

l~            Q     I understand that these questions are

15       geared toward a time period --

16            A     Uh-huh.

17            Q     -- that happened many years ago.     If you

18       don't remember, it's perfectly okay to say you

19       don't remember.      How many times did you speak

20       with Ms. Doxey regarding Ms. Payne's discussions

21       or complaints to human resources?

22            A     I don't recall.    I don't know how many

23       times.

24            Q     Was it more than once?

25            A     I don't know.



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 59 of 87
                                     Lucinda Al1e~
                                   December 03, 2019


1             Q       Igo you know an individual named, Julie

2        TnTea~rer?

3             A       Yes.

4             Q       Did she also work in human resources?

5             ,A      She did.

6             Q       Did you ever speak with Ms. Weaver about

7        Ms. Payne's complaints to HR?

8             A       Tot ghat I recall.

9             Q       What, if anything, did you say to Ms.

10       Doxey in response to learning about Ms. Payne's

11       complaints to HR?

12            A       I don't recall.   I don't recall specifics

13       of what her conversation was or how I responded.

l4       I don't recall any specifics at all ready.

15             Q      Did you ever speak to Ms. Payne about her

16       going to human resources?

17             A      No.

18             Q      Did you ever speak to Ms. Lindsay about

19       Ms. Payne going to human resources?

20             A      Yes.

21             Q      Do you recall when you did that?

22             A      No.

23             Q      Do you recall when Ms. Doxey told you

24        about Ms. Payne going to human resources?

25             A      No.



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 60 of 87
                                     Lucinda Allen
                                   December 03~ 2019                        59


1             Q     What dicl you discuss vuith I~ls. Lindsay

2        when you spoke about Ms. Payne going to hunnar~.

3        resources?

4            A      T don't remember specifics, but it would

5        be common.   .And I'~ sure Z did it here, to talk

6        to her about a situation where an employee eras

         feeling uncomfortalale and how -- basically, coach

8        her.

9             Q     Coach her, did you say?

10            A     Yeah, coach Ms. Lindsay and --

11            Q     Do you recall what, if any, response Mse

12       Lindsa~r hack. to that?

13            A     No, I don't.

14            Q     Okaye    Da you know if Ms. Lindsay ever

15       spoke to Ms. Payne about going to HR?

16            A     I don't, no.

17            Q     Did you ever go to HR to complain about

1$       Ms. Payne?

19            A     Not that I recall.

20              Q   Okay.    Did you ever speak to Ms. Doxey

21       about Ms. Payne's work performance?

22              A   Yes.

23              Q   Okay.     when did that happen?    Well,

24       strike that.       How many times did you speak with

25       Ms. Doxey about Ms. Payne's work performance?



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 61 of 87
                                   Lucinda Allen
                                 December 03, 2019                          .~


l            .A    I don't know specifically how marl.y, but

2        it would've been common for -- to talk about

3        developing an employee and getting them up to

4        speed, and so I do know I talked about that.       And

5        also, we were -- again, we were still trying to

6        figure out what this group was going to do, ~rou

7        know, or if there was even going to be a group.

8        So we would have strategic planning meetings to

9        talk about who could go where.      Prior to my

10       leaving, they were talking about disbanding the

11       group.

12            Q    then chid ~rou leave?

13            A    November of 2017.

l4            Q    Do you know who, if anyone, replaced you?

15            A    No, no one replaced me.

16            Q    Do you know what happened to the group

17       upon your departure?

18            A    Yes, it was disbanded.     Those functions

19       were to be done by the colleges.

20            Q    Do you know what happened to Ms. Payne

21       after the group disbanded?

22            A    I know they laid off everybody remaining

23       in the group.

24            Q    How many people were remaining in the

25       group at that time, the time of your departure?



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 62 of 87
                                       Lucinda Allen
                                     December 03, 2019                      61


1             A       ~o I'm going to go back ~o that last

2        question, saying they laid off everybod~r.        I

3        think one individual may have taken a different

4        job and moved, but then the remaining people --

5        someone had already resigned, someone took

6        another job, and then the remaining people were

7        laid off m

8             Q       Okay.    Do you know hove many people were

9        ultimately laid off from that group at that time?

10            A       I believe two.

11            Q       Who were they?

12            A       Tamm~r Lindsay and Denise Payne.

13            Q       Do you know if following the disbandment

l4       of the group Ms. Lindsay continued to work for

15       Cornell for a time?

l6                            MR. PENCE:   Object to form, but you

17                tray answer.

18            A       I think she came back as a temporary

19        doing a project e

20            Q       Do you know if Ms. -- following being

21        laid off, do you know if Ms. Payne put in any

22        applications to work at Cornell again?

23            A       I don't know that.

24            Q       Okay.     Did you ever speak to Ms. Weaver

25        about your concerns regarding Ms. Payne's work



                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 63 of 87
                                     Lucinda Allen
                                   December 03, 2019                        62


1        performance?

2             A     I don't recall.      I don"t know if I did or

3        not.

4             Q     Okay.

5                           MS. VINCI:   Let's mark this as ~.

6          (EXHIBIT B MARKED FOR IDENTIFICATION.)

7             Q     You've been handed what's been marked as

8        Exhibit B,     Just fake your ~~me to review that.

9        Let me know when you°ve had a chance to do so.

10       Have you had a chance to review Exhibit B?

11            A     Yes.

12              Q   O~aye     Have ~rou ever seen this document

13       before?

14              A   No.

15              Q   Okay.     Would you agree this is an e-mail

16       from Tammy Lindsay to Denise Payne dated Tuesday

17       June 13th, 2017?

18              A   Yes.

19              Q   Okay.     And the first line Ms. Lindsay

20       write:     Cindy did call me to talk to me about

21       the conversation she had with you; do you see

22        that?

23              A   Uh-huh.

24              Q   Do you recall having a conversation with

25        Ms. Lindsay around June 13th, 2017 about a



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 64 of 87
                                     Lucinda Allen
                                   December 03, 2019                        63


1        conversation ycau, had. with Ms , Payne?

2             A    No.

3             Q    Okay.      Do you know what Ms. Lindsay is

4        referring to here in t~iat first line?

5             A    Nope.

6             Q    Okaye

7           (EX~TIBIT C MARKED FOIE IDENTIFICATION.)

8             Q    You've been l~.anded what's been marked as

9        Exhibit C.    Once again, just take your time to

10       review that.       Let me know when ~rou've had a

11       chance to do so.

12            A    Qkayo

13            Q    Do you recognize this document?

14            A    I don't recognize this document.      I mean,

15       I don't recall it, but I know about when it

16       happened.

17            Q    Okay.      So this appears to be an e-mail

18       chain between yourself and Ms. Payne.

19            A    Uh-huh.

20            Q      With Ms. Lindsay copied on the top e-mail

21       from July 11th, 2017; do you see that?

22            A      Yes.

23            Q      And in the bottom e-mail, Ms. Payne

24       writes:     Hi, Cindy.    When we met briefly last

25       Friday, you mentioned that I am making a lot of



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 65 of 87
                                        Lucinda Alen
                                      December 03, 2019                     ~.


1        mistakes,     This is just a reminder that I will

2        need further clarification and. examples to

3        understand and improve; do you see that?

4            1~      Yes.

5             Q      Do you recall meeting w~,th Ms. Payne

6        around July 11th, 2017 regarding your opinion

7        that she was making a lot of mistakes?

8             .7~.   Yes, I think this specific e-mail is a

9        followup to -- that Friday she's speaking about

l0       is the one where she was screaming and yelling at

11       me and walked out.

12            Q      Ol~ay.   So --

13            A      So I had mentioned when I went up to see

14       her, the concerns that I had about the

15       performance.

16            Q      Okay.    So this meeting that she's

17       referencing happened last Friday.

18            A      Uh-huh.

19            ~      Is that the meeting you told us about

20       occurred after you accidentally sent the e-mail

21       to her?

22            A      I believe so.      We'd have to look at the

23        e-mail stream, but I think that's the case.

24             Q     Okay.     She goes on to write:      When we

25        discussed my cards/flexible work arrangement, you



                                      U.S. LEGAL SUPPORT
                                        (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 66 of 87
                                      Lucinda Allen
                                   December 03, 2019                        65


1        also mentioned that may be the cause of my

2        mistakes, so ~'m hoping you can give me more

3        information and clarify that statement as vuell;

4        do you see that?

5             A     `~'~ S.

6             Q     During that meeting that happened --

7        during the meeting that happened on that Friday

8        that she's referencing here, did you discuss Ms.

9        Payne's timecard with her?

10            A     I don't recall that specifically.

11            Q     Okay.     Did you discuss her flexible work

12       arrangeme~.~. with her during that Friday meeting?

13            A     I don't recall that.

14            Q     Okay.     Prior to July 11th, 2017 do you

15       recall ever discussing Ms. Payne's timecard with

16       her?

17            A     Say that again, please.

18            Q     Prior to July 11th, 2017 do you recall

19       ever discussing Ms. Payne's timecard with her?

20            A     No.

21              Q   Okay.     .And prior to July 11th, 2017 do

22        you ever recall discussing Ms. Payne's flexible

23        work arrangement with her?

24              A   No.

25              Q   Did you ever tell Ms. Payne that her work



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 67 of 87
                                       Lucinda Allen
                                     December 03, 201.9                     ..


1        arrangement was causing her to make mistakes?

2             A     No, I believe this is her interpretation.

3             Q     Okay.     Did you believe that Mss Pa~yne's

4        work arrangement was causing her to make

5        mistakes?

6                           MR. PENCE:     Excuse me, sorry.   During

7                 which time period; this time period?

8                           MS. VINCI:     At any point.

9                           Ml~.. PENCE:   Well, there were three

10                flexible work agreements spanning a

11                significant period of time, so --

12                          MS. VINCI:     During any part of that

13                time.

14            Q      Did you ever believe that Ms. Payne's

15       flexible work arrangement caused her to make

16       mistakes?

17            A      No.

18            Q      Okay.    Did you ever believe that Ms.

19       Payne's flexible work arrangement caused her to

20       not develop the skills --

21            A      Yes.

22            Q      -- to be in the group?       Okay.

23            A      Wait a second, I want to clarify that.

24            Q      Okay.

25            A      Not the work agreement.       I -- not the



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 68 of 87
                                       Lucinda Allen
                                     December 03, 2019


1        work agreement or the flexible agreement.         I

2        think the excess -- excessive non-medical dime

3        off made it hard to develop her, and her lack of

4        an ability to take coaching, but not the work

5        agreement,

6             Q      How often would Ms. Payne take

7        non-medical time off?

8                             MR. PENCE:   Again, during which time

9                   period?

10            Q       Okay.     So let's do it for, as we had

11       before, so from February 2017 to May of 2017 hotnr

12       often would Ms. Payne take non-medical time off?

13            A       I don't know.

14            Q       Okay.     From May of 2017 to August 2017

15       how often would Ms. Payne take non-medical time

16       off?

17            A       I can't give specifics.      I know there's a

18       lot of things that she had going on that we

19       agreed to give her time off for.

20              Q     During that time period or during the

21        entire employment as a data analyst?

22              A     During that time period.

23              Q     Okay.     What things did you agree to give

24        her time off for?

25              A     She had a house that she was trying to



                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 69 of 87
                                     Lucinda Allen
                                   December 03, 2019


1        buy and lanclo      She wanted to take the trip after

2        she rang the bell, she wanted to take that trip

3        with the family and we approved thata         There were

4        odds and ends that came up.       She wanted to take a

5        course and was looking into some of that, we

6        agreed to that.

7             Q     Okay.     So -- so far you've told me of

8        three non-medical time off circumstances.

9             A     Uh-huh.

10            Q     The house and purchasing land, taking the

11       trip with the family after she finished her

12       treatment, and Same odds and ends that came up

13       within the --

14            A     Uh-huh.

15            Q     -- May of 2017 to August 2017 time

16       period.    Were all of those times off approved to

17        your knowledge?

18                          MR. PENCE:   Object to form.   You may

19                 answer.

20            A      I do believe they were approved.

21            Q      Okay.    Who would approve them?

22            A      Tammy.

23            Q      Did Tammy ever consult with you before

24        approving one of Ms. Payne's requested time off

25        for non-medical reasons?



                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 70 of 87
                                    Lucinda Allen
                                  December 03, 2019                         .•


1             A    I don't recall specifically that she

2        would say yay or nay, but I think when they were

3        an aggregate of, you know, the types of things ove

4        were giving off, we talked about it.

5             Q    Okay.    Did you ever discuss with I~ls.

6        Payne that you felt her absences for non-medical

7        reasons was causing her to make mistakes --

8             A    No.

9             Q    -- in her job performance?

10            A    No.

11            Q    Okay.

12                         MS. VINCI:   We'll take a break.

13                       (OFF THE RECORD.)

14            Q    Do you recall if Ms. Payne ever

15        complained to you that she did not have enough

16        work to do?

17            A    I don't recall that.

18            Q    Okay.     Do you know if she ever complained

19        to anybody that she did not have enough work to

20        do in the business analytics department?

21            A     I -- I don't know.

22            Q     Okay.    Did you ever have a meeting with

23        -- or do you recall having a meeting with Ms.

24        Doxey and Ms. Weaver and Ms. Lindsay in the

25        summer of 2017 regarding your and Ms. Lindsay's



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 71 of 87
                                      Lucinda Allen
                                    December 03, 2019


1        concerns about Mso Payne"s vaork performance?

2            1~     I don't recall that meeting.         Tot that

3        there wasn't one, I don't recall it.

4            Q      Okay.

5            A      The other thing I would -- I just want to

6        clarify.

7             Q     Sure.

8            A      When yolx say -- maybe I'm taking this too

9        liberally.     W~.en you say did Ms. Payne ever tell

10       me, I'm assuming you mean like verbally in a

11       meeting, but I -- I was copied on a lot of

l2       e-mails.     I don't specifically remember an e-mail

13       that addressed that, but, you know, it -- it's

14       not uncustomary to be copied on things, so --

15            Q     Okay.   So --

16            A     So I'm thinking verbally, face-to-face.

17            Q     I understand.     So I'm going to kind of

18       like go back through a couple of questions from

19       today.

20            A     Yeah.

21            Q     To your knowledge did Ms. Payne ever

22       express either verbally, in an e-mail to you, in

23       an e-mail you were copied on, or in any way, that

24       she did not have enough work to do in the

25       business analytics department?



                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 72 of 87
                                    Lucinda Allen
                                  December° 03, 2019


1             A    I don,'t recall that m

2             Q    Okays    Did Mso Payne ever, to your

3        knowledge, complain or -- well, not complain.       Or

4        express, again, either face-to-face, ~rerbally to

5        you, on a phone call, in an e-mail, in any way,

6        that she felt ghat Mso Lindsay was not abiding by

7        any of the flex work agreements?

8             A    I don°t recall --

9             Q    Okay.

10            A     -- that specifically.

11            Q    Did Ms. Payne ever express to you, again,

12       in any way, shape, or form that she -- that she

13       felt discriminated against at Cornell?

14                         MR. PENCE:   Object to form, but to

15                the extent you understand the question, you

16                may answer.

17            A     No.

18            Q     Did Ms. Payne express in any way to you,

19       or in any correspondence you were copied on, that

20       Ms. Lindsay was not providing her with the

21       accommodation under her work agreements?

22            A     No, not that I recall.

23            Q     Okay.    And you -- I believe you testified

24       already that you're not aware of any applications

25        Ms. Payne submitted after she was laid off from



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 73 of 87
                                           Lucinda Allen
                                         December 03, 2019


1        the business analytics departmer~.t?

2            A      That's true.          Z don't know if sra.e applied

3        or not.

4                        MS. ~TINCI:           I don't have any further

5                  questions.

6                        MR. PENCE:            Okay.   I don't ha~re any

7                  redirect,       We'll reserve and sign.

8                              ~     ~     ~


9

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         U.S. LEGAL SUPPORT
                                           (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 74 of 87
                                    ~uci~da Allen
                                  December 03, 2019                         `73


1                            ,A F F I D 7~ V I T

2

3       STATE OF NEW YORK

4       COUNTY OF

5

6                 I have read my deposition, and the

7       same is true and accurate, save and except for

8       changes and/or corrections, if any, as indicated

9       by me on the correction sheet attached hereto.

10

11

12                          LUCINDA ALLEN

13

14

15                   SUBSCRIBED .AND SWORN TO before me this

16              day of                             20

17

18

19

20                       NOTARY PUBLIC

21

22

23      My commission expires on

24

25



                                  U.S. LEGAL SUPPORT
                                    (877} 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 75 of 87
                                   Lucinda Allen
                                 December 03, 2019                          74


1       STATE OF NEW YORK

2       COUNTY OF CHEMUNG

3                  I, Caitlyn 1~. Shaylor, do hereby certify

4       that before the taking of the deposition, the said

5       vaitness was by me f first duly sworn to testify

6       to the truth, the whole truth and nothing but the

7       truth and that the above deposition was recorded by

8       zne in stenotype and reduced to typewriting under my

9       supervision.

10                 I further certify that the said

11      deposition constitutes a true record of the

l2      testimony given by said witness to the best of my

13      ability.

14                 I further certify that the said

15      deposition was taken before me at the time and

16      place specified in the notice.

17                 I further certify that I am not a

18      relative or employee or attorney or counsel of any

19      of the parties, or a relative or employee of such

20      attorney or counsel or financially interested

21      directly or indirectly in this action.

22

23

24                       CAITLYN A. SHAYLOR

25



                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
     Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 76 of 87
                                    Lucinda Allen
                                  December 03, 2019                         75


1                           I N D E X

2

3       Witness                 Examination ~y          Pages

4       Lucinda .Allen          Ms. Vinci               3-72

5

6

7

8

9

10

11

~2

13

14                        E X H I B I T S

15

16      Number                  Description             Page

17        A        E-mail chain dated May 9th, 2017      50

18        B              E-mail dated June 13th, 2017    62

19         C      E-mail chain dated July 11th, 2017 63

20

21

22

23

24

25



                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
    Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 77 of 87
                                  Lucinda Allen
                                December 03, 2019                          1

                               34:2,19 35:2,22       Adam 6:23,25 8:12,19
                               36:1,2,10,13,14       addition 5:11 44:12
            1
                               37:11, 41:1           address 29:7
1   26:14 33:15 37:3                                 addressed 24:11 70:13
  38:3 40:3 41:2 43:7                   5            ADIC 4:9,20
10/30/2017 31:10                                     Administration 10:8
11.th 63:21 64:6           5   30;°x,15,17 31;4,10     11:14,22 24:16
  65:14,18,21 75:19          34:2 35:4,10,15 36:6    admires 11:16
13 10:15                     37:14 41:3              advanced 4:9
13th 62:17,25 75:18        5/1 39;24 55:4            affected 51:15
16th 27:8                  50 75:17                  affecting 50:5 51:21
1st 27:11 31:1,9 35:1                                afternoon 3:7
  36:11,15                              s            aggregate 69:3
                                                     agree 17:13 27:2
                           62 75:18                    62:15 67:23
            Fa
                           63 °75:19                 agreed 67:19 68:6
2~6 39:23                  6th 2"~:11                agreement 25:17,20
20 73:16                                               26:3,7,10 27:1,17,
2006 10:15                              9              21,25 28:8 29:2
                                                       30:25 31:7 32:8,25
2010 10:2
                           9 17:2,5                    33:8,15 34:8,18
2012 27:11
                                                       35:3,5 36:20 37:4,12
2015 12:24                 9:50 50:22
                                                       38:1,4 39:15 40:2,20
2016 12:24 14:19           9th 50:22 75:17
                                                       41:7,23 46:10 55:9,
  16:24 17:12 21:2,20,                                 11 66:25 67:1,5
  23                                    A            agreements 31:16,20,
2017 21:23 27:2,11                                     23 32:4 34:10 36:23
  31:1,2,8,9 32:24,25      a.m. 50:22                  37:22 41:22 56:11
  35;1,3,9, 4 36:1 ,       abiding 40:2 41:7           66:10 7 :7,21
  12,15,16,20 37:24          71:6                    ahead 30:11
  38:1,2,7,8 39:16         abilities 9:15 48:2       allegations 3:12
  40:20,21 41:2,3 43:7
                           ability 6:14,18 10:16     Allen 3:7 17:16 50:11
  50:22 51:10 60:13
                             11:10 29:6,8 37:25        73:12 75:4
  62:17,25 63:21 64:6
                             49:9 67e4 74:13         allowed 35:6,11,17
  65:14,18,21 67:11,14
  68:15 69:25 75:17,       absences 44:1 69:6        allowing 28:15 39:17
  18,19                    accepted -23:17             42:13
23rd 17:12                 accidentally 64:20        Amanda 9:10,12
28th 3~:8 35:3,9,14        accommodate 33:25         amount 44:5
  41:3 43:7                accommodation 34:7        analyst 14:21,23
2nd 27:2                     71:21                     17:20,25 19:20 21:1
                           accommodations 54:24        23:18,21 25:4 46:17
                             56:5,7                    67:21
            3
                           accumulate 44:11,22       analytically 43:17
                           accumulated 44:10         analytics 13:7,19
3-72   75:4
                           accurate 73:7               14:13,24 15:7 16:15,
30th   31:2 36:12,16
                           accurately 5:11             20 22:24 23:2 24:7,
31st   21:2                                            18 25:1,5 69:20
                           accused 54:16,23
                                                       70:25 72:1
                           acronym 4:9
            4                                        and/or 73:8
                           action 3:24 74:21
                                                     announced 12:23
4   30:7,15,17,23 32:13



                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 78 of 87
                              Lucinda Allen
                            December 03, 2019

answering 22:12           band 15:2,20,22           cards/flexible 64:25
answers 5:4                 16:11,14                case 4:3 7:16,22 8:1
anticipate 6:4            bandwidth 24:14            64:23
Apologies 30:11           based 4:12 22:9 33:6      caused 66:15,19
appears 17:10 50:19       basically 44:19 46:10     causing 66:1,4 69:"7
 63:17                     59:7                     celebration 45:9,11
applications 61:22        basis 9:13                center 11:21
  71:24                   began 21:20               certify 74:3,10,14,17
applied 72:2              begin 31:9                chain 12:9 50:19
apply 28:20               beginning 19:19 20:25      63:18 75:17,19
appointment 28:12         behalf 7:25 17:16         chance 17:4 30:9,20
appointments 24:18        bell 32:6,16,21             50:14 62:9,10 63:11
  29:9 33:22               44:12,13,25 55:4         change 16: °7 28:16,22
apprehension 20:12         68:2                       29:3 30:1 34:3 35:21
approval 18:17,22,24      Biomolecular 10:9           36:4 42:22
  39:7 42:6 52:20         bond 44:17                changed 34:22
appro~re 41:20 42:9       bottom 63:23              changing 42:18
  68:21                   box 34:3 36:5             characterize 48:15,
approved 44:18 53:3       boxes 29:5                  17,18
  68:3,16,20              brand 22:21               check 28:20
approving 42:21 53:10     break 6:2,6,8 23:15       checked 28:22 29:5
  68:24                     69;12                     34:4,23 35:23 36:6
arose 38:6                breaks 6:4                chefs 11:16
arr~a~~e~e~at 28:15,20    ~rief3gr 63:24            ~h~~~~al 10.9
  29:2 31:6 34:2,6,23     bring 16:3 38:18,24       chemo 32:7
  36:5 64:25 65:12,23       39:2 43:8,15            CHEMUNG 74;2
  66:1,4,15,19            brought 3:10 40:12        Cindy 17:16 50°22
art 48:25                 ~~~ 22:25                  62:20 63:24
articulate 5:7            bucket 44:23              circumstance 32:14
assigned 23:6             business 12:20,21         circumstances 3:15
assignments 23:12           13:7,19 14:13,24          12:25 68:8
assume 5:24 40:16           15:7,24 16:15,19        elarificatioa~ 64:2
assumed 23:20               17:21 18:1,13 22:2,     clarify 27:6 32:11,19
assuming 70:10              17,23 23:1,21 24:7,       33:5 34:11 65:3
assumptions 40:15           17,25 25:4 49:2           66:23 70:6
attached 73:9               69:20 70;25 72:1        clear 5:16
attention 38:18,25        buy 68:1                  close 11:9,24
  39:3 43:8,15            buying 44:20              coach 59:7,9,10
attorney 74:18,20                                   coaching 67:4
August 35:3,9,14                      C             college 10:10 12:20,
  36:20 40:21 41:3                                    21 13:7 15:23 17:20
  43:7 67:14 68:15        Caitlyn 74:3,24             18:1,13 22:1,17
aware 7:15 19:20 26:1     call 62:20 71:5             23:11,21 49:2
  38:5 52:13 53:15,19     called 3:2                colleges 15:25 60:19
  55:2 71:24              Calls 53:4                comfortable 22:11
                          cancer 19:21 20:1,13,     command 12:9
                            21 32:6,7,16,22 33:1    commission 73:23
                           44:13,25                 common 59:5 60:2
back 12:19 32:18 55:4     cards 41:14               compensation 18:6
 61:1,18 70:18                                        24:1,4



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 79 of 87
                              Lucinda Allen
                            December 03, 2019

complain   37:24 39:16,   correction 73:9           departure    60:1°7,25
 21 40:1 41:6,10,19       corrections 73:8          depends 49:x.
 42:12,17 51;25 53;9      corresponclerice 71:19    deposed 3:16,19 4:21
  59:17 71:3              counsel 9:19 50:7           7:16
complained 42:8 50:4        74:18,20                deposition 4:19,24
 69:15,18                 Counselor 22:4             6:22 7:11,21 26:24
complaining 51:20         COUNTY 73:4 °74:2           73m6 74:4,7,11,15
complaint 7:24 8:11       couple 3:~ x:23 26:12     description 27:3
  52:14                     70:18                     75:16
complaints 53:21          court 5:2 x:10            descriptions 16:8
  54:9,12 56:15 57:21     cover 21:25 22:16         designation 26:16
  58:7,11                                           detailed 35:20
                          create 16:8
complete 28:23                                      develop 66:20 67:3
                          current 10:`7,17
completed 45:3                                      developed 48°21,23
compl~r 41:23                                         49:15
concentrate 20:9                     D                            43:16
                                                    developing
concern 43:20,23                                      45:14 52:9 60:3
                          data 14: 1,23 17:20,
 45:19 46:7,12                                      cte~relopmental 52:11
                           25 19:19 21:1 23:18,
concerned 47:5             21 25:4 46:16 48:25      diagnosed 19:21
concerns 38:12,17,18,      67:21                    diagnosis 20:1,22
  21,24 39:2,5,11         date 3:20 12: 5,16        differentiation 16:11
 40:8,13,18 43:8,14,       14:16 26:8 27:9          difficult 5:16 43:21
  16,18 45:14 48:14         31:1,2,7,9,10 32:5      digital 4:10
 49:14,19 50:24 57:4,       35:2 4,10,15 36:11,     da.~ec~ 11:25 24:10
  7 61:25 64:14 70:1        12,15,16 39:1. 40:21      55:18
con€idence 9:14 48:2       41:1,2 53:22,23          directly 11:19 24:8
conjecture 37:6           dated 27:1 50:21            25:12 39:10 74:21
considered 12:9 51:11      62:16 75:17,18,19        director 10:8,21
constitutes °74:11        dates 21:14 40:25         disability 54:23
consult 68:23             day 6:5 9:17 73:16        disbanded 60:18,21
continued 61:14           day-to-day 12:5           disbanding 60:10
contributors 11:19         47:11,14                 disbandment 61:13
  12:1                    days 25:24                disclosed 20:2
conversation 8:9          Dean 24:17                discriminated 71:13
  19:11,14 46:6 54:2      December 21:2
  58:13 62:21,24 63:1                               discriminating 54:17
                          defendarit 4:3            discrimination 4:6,
conversations 52:11       definite 33:3               11,12,13
copied 63:20 70:11,       degrading 52:3,4
  14,23 71:19                                       discuss 14:4,7 18:3,6
                          degree 9:23                 23:25 27:24 28:14
copy 17:9
                          Denise 3a9 9:6 12:12        29:1,12,23 39:5,11
Cornell 3:10 10:6,7,        30:25 31:7 32:5           45:18 47:7,17 48:13
  13,19,20 11:1,2,12        48:12,20 49:4,10          49:8 59:1 65:8,11
  17:25 24:4 25:23          50:18 52:6 55:12,16       69:5
  26:4 27:1 29:16           61:12 62:16             discussed 8:17 19:1,
  31:16 56<7 61:15,22
                          Denise's 9:14 28:9          14 24:3 31:23 40:7
  71:13
                          department 13:5,6,9,        64:25
corporation 4:10
                            15,17,19 14:13,24       discussing 65:15,19,
correct 10:23,24           15:1,7 16:15,20            22
  11:17 17:17,21,22        18:15,18 19:17 20:14     discussion 13:2,4
  21:10 23:17,22,23        24:7 25:5 69:20            15:11,12,17 17:23
  36:12,17 53:17 56:25     70:25 72:1


                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 80 of 87
                               Lucinda Allen
                             December 03, 2019                               4

  18:9 19:3 31:14         end 27:9 28:16,23           71:4
discussior~.s 27:16,20      29:3 30:2 34:3,23       fact     21:5 24:5
  28:7 31:18 32:2           35:6,12,18,22 36;5      fair     °7:20,23
  57:20                     42:13                   fall     X2:24
doctor 29:9 33:22         ends 68:4,12              familiar 12:12 22:7
doctor's 28:12            engaging 53:16            family 16:2 44:1.6
document 26:20,22         Engineering 10;9,10        68:311
  27:14 48:8 62:12        ester 26:3                February 27:2,8,10
  63:13,14                entered 26:6,10 33:1,       37:23 38:1,7 39:15
documentation 38;15         6 34:17                  67:11
documents 7:13 8:20,      entire 67:21              feel 48:20,22
  22 26:13                entry 43:5                feeling 59:7
Doxey 17:13,15 18:1Q      envirorr~mment 50:4       felt 44:15,16 55:12,
  19:9,14 20:19,21,         53:21                     17,24 56:4,6 69:6
 54:2,4 56:14,25          error 48:12                 71:6,13
 57:2,6,20 58:10,23       errors 47:2,16,17,23      figure 16:3 60:6
 59:20,25 69:24                                     figuring 23:7
                          events 52:6
draft 36:23               eventually 14:12          filed 7:25
drafted 37:3,11,15                                  fill 14:8 34:5 36:9
                          Examination. 3:5 75:3
duly   3:3 74:5                                       44:3
                          examined 3:3
                          examples 55:23 64:2       financially 74:20
                          excess 67:2               fine 26:19
                          excessive 43:18,24        finish 5:12,14 8:6
e-mail 9:5,8,11,13          67:2                    fia~i.~hes3 ?2:21 33:1
 48:1,5,24 49:11          excited 45:9                51:7 68:11
 50:17,18,21 51:2,19                                fitness 6:13
                          excuse 34:1 39:20
 62:15 63:17,20,23
                            66:6                    flex 26:3 30:25 31:6,
 64:8,20,23 70:12,22,
                          exhibit 17:2,5 26:14,       1~~19 32:8 33:15
 23 71:5 75:17,18,19
                            24 29:20 30:23 31:4,      34:8,18 37:12,22
e-mails 8:23 9:2,18                                   38:1 40:2 56:11 71:7
                            10 32:12 33:15 34:2,
 50:20 70:12
                            18 35:2,4,10,15,22      flexible 25:16,19,24
earlier 47:25               36:1,2,6,10,13,14         27:1,17 35:6,11,18
earn 9:23                   37:3,11,14 38:3 40:3      36:20 41:7 42:13
earned 9:25                 41:1,3 50:9,10,12,15      65:11,22 66:10,15,19
easier 17:1                 62:6,8,10 63:7,9         67:1
easy 37:23                exhibit wise 30:12        focus 3`7:21
education 9:21            exhibits 30:7,21          Focussing 23:1
effective 27:8,10         expires 73:23             follow-up 28:12 29:9
  31:1 35:2 36:11,15      exploratory 13:2,4        followup 45:5 64:9
 41:1                       14:5 15:11 17:23        form 13:12 18:20
elaborate 55:15 57:6        19:24,25                  20:7,15 22:3 27:4
employed 10:3,5 21:8      e~cpress 70:22 71:4,        33:9,17 38:9 43:10
  25:4                      11,18                    44:8 46:19 48:7
employee 18:14,18,19      extent 20:16 22:10,         52:16 53:4 54:19,25
  20:12 24:25 33:12         19,22 38:10 43:11        61:16 68:18 71:12,14
  59:6 60:3 74:18,19        48:9 71:15              formal 15:9
employees 11:21 12:1,                               formed 12:20,22,23
  4,5,6 14:25 15:19                                   13:5 14:6 15:24
                                      F
  24:14,15                                            16:16
employment 21:1 67:21     face-to-face    70:16     foundation 22:4




                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 81 of 87
                               Lucinda Allen
                             December 03, 2019                               5

frame 14:18 32:15         health 20:10 50:5,25      informal 15:10
  33:4                      .51:15,22,23            information 3:13 4:10
frankly 18:12             heir 56:5                  8 e18 47:5 65:3
Friday 63:25 64:9,17      heard 13:20,24            inhibit 6:14,17
 65:7,12                  hearing 56:3              initial 33:15
front 48:8                he1.d 10:18,25 11:12      institute 9:24 11:21
full 32:18 47:5 55:8      hereto 73:9               intend 9:8
fully 45:10 47:1          higher 12:9               intended 9:10 13:8,9
functions 60:18           highest 9:21              in~erestecl 74:20
                          home 30:1 42:9            interpret 49:3
              G           hoping 65:2               ir~~terpretation 52:6
                          Hotel   11:14,22 24:16      66:2
Gabrielle     3:9         hourly 33:12              interview 15:6,9,10
gave 44:11                hours 7:8 38:13           interviewing 14:20
geared 57:15               41:16,17 42:23 43:5      issue 24:14 52:13
general 14:17             house 4 :20 67:25         issues 38:5 47:7 49:8
generally 21:15 45:7       68:10
  54:11,13                HR 13:2,21 18:12,16,
give 11:6 14:17 55:22      1°7 19:4 40:13 50:7
  65:2 67:17,19,23          56:5 58:7,11 59:15,     January 21:23
giving 54:23 69:4          1°7
                                                    job 9:15 10:18 15:3,7
good 3:7 49:23            human 13:13,23 53:16,        16:2 18:10 41:15
                           20 54:5,9,12 56:10,         43:21 61:4,6 69:9
ground 4:24
                           15,20,24 57:3,21
group 14:6 16:2,3                                   ~ ~i~~ 15:5 16:9
                           58:4,16,19,24 59:2
  19:2,5 22:21 23:4,5,                              join 14:12
  8,10 25:2 43:22                                   joined 16:19
  46:13 49:15,23 60:6,               I              Julie 56:14 58:1
  7,11~16,2~,23,25                                  duly 63:21 64:6
  61:9,14 66:22           IDENTIFICATION 50:10
                                                       65:14,18,21 75:19
grouped 34:13              62:6 63:7
                                                    June 62:17,25 75:18
growing 49:14             identified 17:11
gtaess 40:17 57:12          26:25
guessing 37:7             identify 30:13,24
                            31:6
guicleline~ 4:25                                    Kathryn 17:13
                          II 14:21,23
                          immediately 49:13         Kathy 19:9 54:2
              0                                       56:14,24
                          impact 50:25
                                                    keeping 16:4 26:15
                          improve 64:3
hand 17:1                                           kind 70:17
                          inadvertently 9:5
handed 50:11 62:7                                   knew 20:12 28:10,11
 63:8                     incite 49:7
                                                     44:1 47:15
handle 9:15 47:1          include 29:3
                                                    knowing 18:15
 49:18                    independently 47:1
                                                    knowledge 13:9 15:1
handling 18:13,16         indicating 29:15,19
                                                      21:6 33:2 45:1 68:17
happen 59:23                55°4,9
                                                      70:21 71:3
happened 57:17 60:16,     indirectly 74:21
  20 63:16 64:17 65:6,    individual 11:19,25
                            19:2 58:1 61:3                      O
  7
happy 6:3,6               individuals 15:24
                                                    lack 38:23 39:6,7
hard   67:3                 23:9 49:6
                                                     48:1 67:3



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 82 of 87
                               Lucinda Allen
                             December 03, 2019                               0
laid 60:22 61:2,7,9,                                moved   15:1,2,4 23:9
  21 71:25                                           61:4
                                     0
land 68:1,10
lawsuit 3:10,13,15        made 67:3
  4:8,14,17               make 5:1,10 37:23
lair 11:11 22:4             49:16 66:1,4,15 69:7    named 58:1
learned 56:23             making 63:25 64:7         nature 54:8,11
learning 58:10            manage 30:3               nay 69:2
leave 21:10,13,20,24      managed 52:7,15           necessarily 54:14
  22:6,15 26:3 43:19      manager 11:20 25:1        needed 20:9 29:25
  44:23 55:13,17,24       managers 11:17,25           32:9,10 33:13 44:16,
  60:12                     12:3,6 42:21              17
leaving 60:10             March 10:15               needing 30:1
letter 17:11,16           mark 50:8 62:5            non-exempt 33:12
  20:20,24                marked 17:2 26:13,14      non-leave 44:23
letters 17:9                30:6 50:10,12 62:6,7    non-medical 44:7
letting 1&:5                63:7,8                    67:2,7,12,15 68:8,25
level 9:21 15:2,3,20,     Master's 9:22 10:1          69:6
  22 16:14 30:3           maxim~azn 11:23           non-responsive 42:2
levels 16:1,12            meant 6:11 9:12 48:1      normal 8:9 16:6
liking 54:14              mechanisms 42:6           NOTARY 73:20
limit 10:21 37:17         medical 21:10,12,20,      notes 36:10,15
limited 39:14               24 22:15 26:2 43:19,    notice 74:16
Li.~d~a~ 2~:~2,24           25 44:2 45:20 46:8      r~~tifi~ati~ri 29:11,
  25:6,9,14 27:22,25        55:13,17,24               13,24,25 38:13,21
  28:7,9,14 29:2,12,23    medications 6:14,17         39:6 40:9
  31:19,24 32:2 37:25     meet 6:25 12:14,25        notify 18:19
  38:6,20,24 39:12,17,      1303,1 ,23 14e1         ~Iov~ea~~ber 60:13
  22 40:1,7 41:6,10,19
                          meeting 7:3,6,9 8:17,     Number 32:13 75:16
  42:9,12,17 43:8,14       19 19:24 20:1 49:24,
  44:11 45:21,22 46:5
                           25 56:9,13 64:5,16,
  47:20,22 52:1,22
                           19 65:6,7,12 69:22,
  53e9 54:17,23 55:3,       23 70:2,11
  14,16,18,22 56:4,14                               Object 13:12 18:20
                          meetings 7:1 56:20
  57:5,8 58:18 59e1,                                  20:7,15 22:3 27:4
                           60:8
  10,12,14 61:12,14                                   33:9,17 38:9 43:10
  62:16,19,25 63:3,20     members 46:13              44:8 46:19 48:7
  69:24 71:6,20           mentioned 52:18 53:8,       52:16 53:4 54:19,25
                            15 63:25 64:13 65:1      61:16 68:18 71:14
Lindsay's 39:5 43:23
  45:14,19 46:7,12        met 3:7 6:23 8:12         objection 16:21 19:16
  69:25                     9:18 12:18 13:18          22:18 34:9 46:23
literally 70:9              14:3 63:24              occurred 64:20
long 7:6 10:11,13,25      midway 28:19              October 21:20 31:2,8
  15:12 25:8              minute 23:15                36:12,16
longer 34:21              minutes 3:8 15:14         odds 68:4,12
lot 23:6 47:2 49:1        mistakes 64:1,7 65:2      offend 6:12
  63:25 64:7 67:18          66:1,5,16 69:7          offer 17:11 18:10
  70011                   month 6:24 7:9 8:12         20:20,24 23:17
lots 53:6                   9:19 53:25              offering 17:19
Lucinda 73:12 75:4        Move 42:1                 office 14:2




                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 83 of 87
                               Lucinda Alley
                             December 03, X019                              7

ongoing 4:14                59:21,25 61:25 65:9,    positions 10:18,20
opinion 46:15,22 64:6       15,19,22 66:3,14,19       11:21 24:13
opinions 53:6               68:24 70:1              post 55:8,10
opportunit~r 44:1"7       PENCE 8:5 13:12 16:21     potential 13:17
opposed 9:6                 18:20 20:7,15 22:3,     pre-approval 38:22
                            18 26:15,18 27:4          40:8 41:24 53:2
organization 23:8
                            30:10,15,18 32:11         54:15
  24:12 28:10
                            33:9,17 34:9 38:9       pre-approved 38:15
organi~a~ional 16:'7       43:10 44:8 46:19,23
oversight 12:5 13:10                                preface 8:15
                           47:12 48:7 52:16
overtime 29:21                                      prepare 6021 7:11
                            53:4,11 54:19,25
                           61:16 66:6,9 67:8        present 15:16 43:20
                           68:18 71:14 72:6         pretty 35:20
          0                                         previously 17:2,11
                          pending 6:7
                          people 5:17 22:24           23:11 26:13,14 30:6
pages 28:24 75:3
                            23:2,3 52:22 60:24        52:18
paragraph 29:22
                           61:4,6,8                 prior 11:13 13:18,22
part 34:21, 45:10
                          perfectly 57:18             19:19 20:20 26:24
 66:12
                                                      29:10,13,24,25 60:9
parties 41:22 74:19       perform 49:9
                                                     65:14,18,21
party 3:24 9:7            performance 46:16
                                                    privileged 8:17
Payne 3:9 7:15 9:6         47:7 48:14 59:21,25
                           62:1 64:15 69:9 "70:1    procedure 41:17
  12:12,14 13:1,14,20,
                          period 22:6 24:10,19      produced 47:15
  24 14:1,4,12,21
                            37:21 38:7 39:14,20,    project 24:16 47:1
  15:6,17 16:14,19
                           25 40°19;22 41 5,9,        61:19
  17:12,20,2 l~:l~
  19:4,16,19 21:9,24       18 42:3,8,11,16 43:6     proper 56:6
  22:14 23:5,17,20         47:12,13 53:11,24        providing 71:20
  24:6 25:3,8,12 26:1,      57:15 66:7,11 67:9,     PUBLIC 73:20
  2 27:18 29:25 30:25      20,22 68:16              purchasing 68:10
  31:7,15 34:7,17,25      geriods 37:19             put 18:14 32:7 44:4,
  35:5,11,17 36:19        permitted 42:22            17 61:21
  37:24 38:6 39:7,16,     phone 71:5
  21 40;1,9,22 41:5,      place 19:11 21:25
  10,19 42:8,12,17          32:9 74:16
 43:9,24 44:6,24          placing 18:17
 45:13,19,25 46:2,6,                                questioaa 5:13,15,21,
                          plaintif€ 4:2,4             23 6:7,8 8:6 20:16
  11 47:8,23 50:1,4,21
                          Plaintiff's 50:12           22:8,11,13 38:10
  51:10,14,25 52:14
                          plan 45:4                   42:3,6 43:11 49:4
  53:16,20 54:5,16,22
                          planning 60:8               61:2 71:15
  55:24 56:4,6,10,14,
  21,24 57:3,4 58:15,     play 13:16                questions 3:12 5:3
  19,24 59:2,15,18        point 5:20 11:18,24         6:11,15,18 37:18
  60:20 61:12,21 62:16      23:7,24 41:13 42:5        47:4 52:22,23 57:14
  63:1,18,23 64:5          49:17 50:3 53:13           70:18 72:5
  65:25 67:6,12,15         66:8                     quickly 24:11
  69:6,14 70:9,21         policy 25:23 29:16        quote 55:18
  71:2,11,18,25            42:24 43:2,3
Payne's 3:15 7:25         portion 28:13                         R
  8:11 20:21 21:1         posed 5:23
  26:24 31:19,23 32:3                               rang 32:15,21 44:12,
                          position 10:7 11:13
  33:15 46:16 47:11         14:8,21,23 16:8           13,24 55:4 68:2
  48:2,14 54:9 56:15        17:20 I8:3
  57:7,20 58:7,10



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 84 of 87
                              Lucinda Allen
                            December 03, 2019                                ~~

rankings 48:25 49:1,9     released 45:10 55:7       respect 29:24 43:23
reaching 13:23 54:5       remain 21:8               respas~ded 58:13
  57:3                    remainder 21:22           response 5:8 20:5
read 32:10 73:6           remained 16:6                53:7 58:10 59:11
reads 50:22               remaiazing 16:7 60:22,    responses 5:4,11. 49:6
reason 6:3                  24 61:4,6               responsibilities
reasons 68:25 69:7        remember 21:14 32:5          48;19
recall 3:14,20,21           39 ~ 1. 48:3 53:22,23   rest 43:22
  7:7,17 9:1,9,17,20,       54:3 57:10,18,19        restate 54:10
  25 11:4 12<15,16,17,      5904 70:12              returned 26:2
  22 14:11,15,16,20,22    reminder 64:1             review 7:13 8:14,20,
  15:8,10,13,15 16:14,    remote 28:13,16,23           22 1`7:3 30:5,8,20
  17,1,9,23 1708 18:2,      29:4,6,8 32:8 33:7,        31:1,9 32:5 33:11
  5,8,12 19:3,10,12,        13                       . 36:12,16,25 41:14
  13,15 20:23 21:12,      remotely 25:25 39:18         50:13,14 62:8,10
  15,18 22:10 24:9,20      41:20                       63:10
  25:10,13 26:6,8,9,      renewal 31:15,19,23       reviewed 8:3,11 9:2,
  11,21 27:13,15 28:1,      32:3,20                    18 47:25 52:19
  5 31:3,12,17,22 32:1    renewed 34:8 35:1         reviewing 42:21
  36:21 37:2 38:4
                          repeat 5:22 22:13         Rochester 9:24
  39:4,13,19,23 40:6
                            35:13                   role 10:11,17,22,23
  41:8,13 42:10,15,19
                          repetitive 37:18             11:1 13:17 17:25
  48:9 50:6 51:2,3,9,
                          rephrase 13:22 23:20         19:20 23:18,21,25
  12,14,20 52:2 53:14,
                          replaced 60:14,15            41:15 45:15
  24 54e4 j 2~, 56e8,9~
  13,22 57:22 58:8,12,    report 24:7,10 25:5       roles 11:11,15
  14,21,23 59:11,19        28:13 39:10 47:9         rules 4:24
  62:2,24 63:15 64:5      reported 11:19 24:19      run 40:17 49:5,9
  65:10,13,15,18,22        25:9,12                  rung 32:6
  69:1,14,17,23 70:2,3    reporter 5:2,17 8:10      running 38:15
  71:1,8,22               reporting 25:14 52:24
receivir~.g 51:2,3        reports 11:23,25
receptive 52:12            47:15
recognize 50:17           represent 3:9 21:19       sake 8:9
  63:13,14                 26:23                    salary 16:11
recollection 22:15        represented 22:5          save 73:7
record 3:8 23:16          request 29:21 44:3        School 11:14,22 24:15
  29:17 30:12,24 31:5      52:9                     Science 9:22
  32:20 69:13 74:11       requested 42:25 68:24     scream 49:21
recorded 74e7             required 52:20            screamed 49:19
redirect 72:°7            requirement 41:25         screaming 64:10
reduced 74:8              rescinded 34:7            scrutinizing 39:22
reentry 28:10             reserve 72:7               41:10
referencing 64:17         residual 16:6             section 34:2
  65:8
                          resigned 61e5             seek 18:17,22,24
referring 32: 2 43:4
                          resources 13:13,23        seeking 50:7
  63:4
                            53:17,20 54:6,9,12      send 9:8 48:5
related 44:20 46:15         56:10,16,21,24 57:3,
  48:24                                             separate 7:1
                            21 58:4,16,19,24
relative 74:18,19                                   separately 51:19
                            59:3
release 55:7,8                                      September 17:12




                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 85 of 87
                               Lucinda Allen
                             December 03, 2019                              0

series 50:20              speculation 53:5          support 24:1'7 28:9
serving 23:25             speed 43:22 46:1          supportive 33:23
set 44:5                   47:6 52:10 60:4          supposed 21:16 22:1,
sexual 4:13               spend 44:14                 16 41:14
shape 71:12               split 21.:2,5,17          surrounding 3:15
share 19:23               spoke 46:2,3 47:22        sworn 3:3 `73:15 74:5
shared 19:22                51:12 59x2,15
Shaw 9:10,12 48:1,6,      spring 12:24                          T
  1.3                     staff 38:16
Shaylor 74:3,24           standard 28:16,22         taking 5:3 43:24
sheet °~3:9                 29:3 32:8 33:7 34:3,      45:19 46:8 52:8,21
                            22 35:22 36;5 41:17       68:10 70:8 74:4
short 24:19
                          start 10:17 11:5 29:3     talk 8:8 9:16 17:25
show 26:12 30:4
                            30:2 34:3,22 35:6,        29:7 43:1 49:13,22
Showing 30:6
                            12,18,22 36:5 42:13       50:23 59:5 60:2,9
sigri, 41:15,16 72:7
                          started 24:6               62:20
signature 31:7 35:4,
                          starting 19:1'7 20:13     talked 14:5 29:6,7,10
  10,15 40:21 41:2
                          starts 17:15               60:4 69:4
signed 36:19 37:1
                          STATE 73:3 '74:1.         talking 32:24 34:9
significant 66:11                                     36:1 38:3 60:10
                          statement 65:3
similar 4:23                                        Tammy 24:21,24,25
                          states 20:25
situation 59:6                                        25:5 38:19 47:19
                          stating 51:15
skills 9:14 43:17                                     55:12 57:5 61:12
  45:15 48:2 66;20        stenotype 74:8
                                                     62:16 68:22,23
                          stra~t~gic 6Q:8
smoothly 5:1                                        task 9:15 16:1 48:19,
                          strategically 49:5          21
spanning 66:10
                          stream 64:23              tasks 23:4,6 48°22
speak 13:14 16:18
  19:7 20:19,21 45:13,    strike 4:16 14:3           49:18
  24 46:3,11 57:19          16: 8 20:19 X1:8        teaching 11:16
  5$:6,15,18 59:20,24       26:1 35:1 42:1 47:10
                                                    team 45:11 50:24
  61:24                     53:8 55:15 59:24
                                                      51:11,16,21
speaking 5:17 51:9        subanitted 71:25
                                                    Technology 9:24
  64:9                    submitting 48:25
                                                    temporary 61:18
special 32:14             SUBSCRIBED 73:15
                                                    ten 11:9,25 15:14
specific 11:4,6           substance 9:3,17 28:6
                                                    terms 18°6 41:23 49:2
  12:15,16 14:8,16          32:1
                                                      52:24
  18:3 29:24 39:1         suing 4:`7
                                                    testified 3:4 71:23
  48:21,24 52:13          suit 4:5,6,20
                                                    testify 3:13 6:13
  53:22,23 64:8           summarizing 55:20,21        74:5
specifically 17:24        summer 69:25              testimony 74:12
  26:21 29:5 34:24        supervise 4"7:10
  35:19 38:20 40:10                                 thing 70:5
                          supervised 11:15,16,      things 16:4 22:20;23
  41:12 42:15,25 45:6,      17,18,20 12:3
  8 52:2 54:10 56:19                                  23:10 43:18 44:20
                          supervising 42:20           47:3 49:5 52:3
  60:1 65:10 69:1
  7Q:12 71:10             supervision ?4:9            67:18,23 69:3 70:14
specifics 9:20 20:2       supervisor 38:16          thinking 70:16
  25:10 36:21 40:14         47:19 52:7              thought 13:16 16:2,23
   50:6 54:3 55:23        supervisors 41:14,16        47:3 49:16
   56:22 57:11 58:12,14   supervisory 10:22,25      time 3:18 4:16 5:20
   59:4 67:17               11:5,11                   6:2,6 8:3,10 10:19
                                                      11:18,24 13:8 14:7,



                            U.S. LEGAL SUPPORT
                              (877) 479-2484
   Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 86 of 87
                               Lucinda Allen
                             December 03, 201.9

 17 17:3 21:1,5,9,17,     turmoil 50:24 51:11
 23 22:6,14 23:7,24       turn 31:8                             W
 24:20 25:3,11 28:16,     type 4:5 40:1
  22,23 29:4 30:2,5,7     types 69:3                wait ~:5 66:23
 32:15,18,20 33:4
                          typewriting '74:~         walked 49:20,24 64:11
 34:3,15,23 35:22
                                                    wanted 28:9 49:16
 36:5 37:19,21 38:7
                                                      68:1,2,4
 39:14,20,25 40:18,22
 41:5,9,14,18 42:3,5,                               Wearer 56:15 58:2,6
  7,11,14,16 43:5,6,      uh -l~.uh 5:6,8 15:21       61:24 69:24
  1,~, 24 44:3,6,10,11,     17:18 21:4 27:12        week 44:15
  12,18,19,21,22 45:20      28:25 32:23 34:20       wished 20:8
 46:8 47:12,13 50:3,        36:18 45:2 46:1         withdraw 8:14
  23 52:8,9,21 53:2,3,      51:1,8 53:18 57:16      woman. 24:21
  10,11,24 54:13 55:14     62:23 63:19 64:1         work 21:25 22:16
 57:5,15 60:25 61:9,       68:9,14                    24:17 25:16,20 26:3
  15 62:8 63:9 66:7,      ultimately 61:9             27:1,17,24 28:7,13,
  11,13 67:2,7,8,12,      uncomfortable 59:`7         17,23 29:4,6,8,21
  15,19,20,22,24 68:8,    uncommon 33:13,16           30:1,25 31:6,20
  15,24 74:15             ua~ustomary 70:14           32:3,8,18,25 33:7,15
timecard 39:22 41:11      undergoing 20:13            34:8 35:3,4,6,12,18
 42:18 52:19 65:9,15,       33:21                     36:20,23 37:4,12,25
  19                                                  39:18 41:7,20 42:9
                          understand 5:21 6:15
timecards 42:21             20:16 36;22 38:10        43:17 45:10 46:16
times 25:13,24 27:24       42:4 43:11 51:18          47:2,11,14 50:4
  28:3,11 31:22 35:7,      57:14 64:3 70:17           52:24 53:21 55:`7
  12,18 47:4 57:19,23       71:15                     56:11 58:4 59:21,25
  59:24 68:16                                        61:14,22,25 64:25
                          under~taadinQ 25:19,
today 3:11 4:25 6:5,                                 65:11,23,25 66:4,10,
                            21 52:25 53:1 55:6
  13,I5,~3 7:10 8:10                                  15, 9,25 67:1,4
                          understands 22:11
  50:23 70:19                                         69:16,19 70:1,24
                          understood 5:24             71:7,21
today's 6:22
                          University 3:11 10:6,     worked 10:13 12e1
told 7:17 20:8 45:23,       14,19                     41:16,17 42:23 43:5
  24 49:14 54:5 55:12,
                          unpaid 44:19              working 25:24 33:13
  16 57:4 58:23 64:19
                          unrelated 43:19,25          38:13,14 51:16,20
  68:7
                           44:1 45:20 46:8            52:1 57:5,7
top 36:10,14 50:20
  63:20                                             would've 60:2
transcript 5:9,16                    V              write 64:24
  7:21                                              writes 62:20 63:24
translate 5:9             vacation 44:15            writing 41:24
treatment 20:4,13,22      STalerie 6:23 7:1         written 29:14,15,18
  44:14 45:4                8:13,19                 wrong 33:20
treatments 32:7,16,22     verbal 5:5
  33:2,21 44:25 68:12     verbally 70:10,16,22
trial 4:17                  71:4
trip 68:1,2,11            Vinci 3:6,9 8:4 23:14
                                                    yay 69:2
                            26:17,19 29:17
true 72:2 73:7 74:11                                year 3:21,23 9:25
                            30:13,17 34:16 42:1
truth 74:6,7                                          11:4 12:1`7 53:25
                            50:8 62:5 66:8,12
truthfully 6:18             69:12 72:4 75:4         years 10:12,15 11:9
Tuesday 62:16                                         57:17




                            U.S. LEGAL SUPPORT
                              (877) 479-2484
  Case 3:18-cv-01442-GTS-ML Document 30-5 Filed 04/14/20 Page 87 of 87
                             Lucinda Allen
                           December 03, 2019                             11

yell 49:21
yelled 49:19
yelling 64:10
YORK 73:3 74:1




                           U.S. LEGAL SUPPORT
                             (877) 479-2484
